Exhibit 10.7

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 4, 2007

among

KKR FINANCIAL HOLDINGS LLC

and

THE SUBSIDIARIES OF

KKR FINANCIAL HOLDINGS LLC

PARTIES HERETO

as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender

and

The Other Lenders Party Hereto

and

BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

and

CITIGROUP GLOBAL MARKETS INC.
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

28

1.03

 

Accounting Terms

 

29

1.04

 

Rounding

 

29

1.05

 

Times of Day

 

29

 

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND BORROWINGS

 

29

2.01

 

Revolving Loans

 

29

2.02

 

Borrowings, Conversions and Continuations of Revolving Loans

 

30

2.03

 

Swingline Loans

 

31

2.04

 

Prepayments

 

33

2.05

 

Termination or Reduction of Commitments

 

34

2.06

 

Repayment of Loans

 

34

2.07

 

Interest

 

35

2.08

 

Fees

 

35

2.09

 

Computation of Interest and Fees

 

36

2.10

 

Evidence of Debt

 

36

2.11

 

Payments Generally; Administrative Agent’s Clawback

 

36

2.12

 

Sharing of Payments by Lenders

 

38

2.13

 

Increase in Commitments

 

39

2.14

 

Concerning Joint and Several Liability of the Borrowers

 

40

2.15

 

Contribution

 

42

2.16

 

Collateral Security

 

43

 

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

43

3.01

 

Taxes

 

43

3.02

 

Illegality

 

45

3.03

 

Inability to Determine Rates

 

45

3.04

 

Increased Costs; Reserves on Fixed Period Eurodollar Loans

 

45

3.05

 

Compensation for Losses

 

47

3.06

 

Mitigation Obligations

 

47

3.07

 

Survival

 

47

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO BORROWINGS

 

48

4.01

 

Conditions of Initial Borrowing

 

48

4.02

 

Conditions to all Borrowings

 

50

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

51

5.01

 

Existence, Qualification and Power

 

51

5.02

 

Authorization; No Contravention

 

51

5.03

 

Governmental Authorization; Other Consents

 

51

5.04

 

Binding Effect

 

51

5.05

 

Financial Statements; No Material Adverse Effect

 

52

5.06

 

Litigation

 

52

 

i


--------------------------------------------------------------------------------


 

5.07

 

No Default

 

52

5.08

 

Environmental Compliance

 

52

5.09

 

Insurance

 

52

5.10

 

Taxes

 

53

5.11

 

ERISA Compliance

 

53

5.12

 

Properties

 

53

5.13

 

Investment Company Act; Public Utility Holding Company Act

 

53

5.14

 

Disclosure

 

53

5.15

 

Compliance with Laws

 

53

5.16

 

Taxpayer Identification Number

 

54

5.17

 

Solvency

 

54

5.18

 

No Burdensome Restrictions

 

54

5.19

 

Borrowing Base Report

 

54

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

54

6.01

 

Financial Statements

 

54

6.02

 

Certificates; Other Information

 

55

6.03

 

Notices

 

57

6.04

 

Payment of Obligations

 

57

6.05

 

Preservation of Existence, Etc

 

57

6.06

 

Maintenance of Properties

 

57

6.07

 

Maintenance of Insurance

 

58

6.08

 

Compliance with Laws

 

58

6.09

 

Books and Records

 

58

6.10

 

Inspection Rights

 

58

6.11

 

Use of Proceeds

 

58

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

58

7.01

 

Liens

 

58

7.02

 

Investments

 

59

7.03

 

Indebtedness

 

60

7.04

 

Fundamental Changes

 

61

7.05

 

Dispositions

 

61

7.06

 

Restricted Payments

 

62

7.07

 

Transactions with Affiliates

 

62

7.08

 

Burdensome Agreements

 

62

7.09

 

Financial Covenants

 

63

7.10

 

Management Fees; Compensation

 

63

7.11

 

Fiscal Year

 

63

7.12

 

Margin Regulations; Securities Laws

 

63

7.13

 

Investment Policies

 

63

 

 

 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

64

8.01

 

Events of Default

 

64

8.02

 

Remedies Upon Event of Default

 

65

8.03

 

Application of Funds

 

66

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

66

9.01

 

Appointment and Authority

 

66

9.02

 

Rights as a Lender

 

67

9.03

 

Exculpatory Provisions

 

67

 

ii


--------------------------------------------------------------------------------


 

9.04

 

Reliance by Administrative Agent

 

67

9.05

 

Delegation of Duties

 

68

9.06

 

Resignation of Administrative Agent

 

68

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

69

9.08

 

No Other Duties, Etc

 

69

9.09

 

Administrative Agent May File Proofs of Claim

 

69

9.10

 

Collateral Matters

 

70

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

70

10.01

 

Amendments, Etc

 

70

10.02

 

Notices; Effectiveness; Electronic Communication

 

71

10.03

 

No Waiver; Cumulative Remedies

 

73

10.04

 

Expenses; Indemnity; Damage Waiver

 

73

10.05

 

Payments Set Aside

 

75

10.06

 

Successors and Assigns

 

75

10.07

 

Treatment of Certain Information; Confidentiality

 

78

10.08

 

Right of Setoff

 

79

10.09

 

Interest Rate Limitation

 

79

10.10

 

Counterparts; Integration; Effectiveness

 

80

10.11

 

Survival of Representations and Warranties

 

80

10.12

 

Severability

 

80

10.13

 

Replacement of Lenders

 

80

10.14

 

Governing Law; Jurisdiction; Etc.

 

81

10.15

 

No Advisory or Fiduciary Responsibility

 

82

10.16

 

USA PATRIOT Act Notice

 

82

10.17

 

Entire Agreement

 

82

 

 

 

 

 

SIGNATURES

 

 

 

S-1

 

iii


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.06

 

Litigation

 

 

5.09

 

Environmental Matters

 

 

7.01

 

Existing Liens

 

 

7.03

 

Existing Indebtedness

 

 

7.08

 

Burdensome Agreements

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

10.06

 

Processing and Recordation Fees

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

A

 

Form of Revolving Loan Notice

 

 

B

 

Form of Swingline Loan Notice

 

 

C

 

Form of Promissory Note

 

 

D

 

Form of Borrowing Base Report

 

 

E

 

Form of Compliance Certificate

 

 

F

 

Form of Assignment and Assumption

 

 

G

 

Form of Opinions

 

 

 

iv


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 4, 2007, among (i) KKR FINANCIAL HOLDINGS LLC, a Delaware limited
liability company (“KKR Financial”), KKR FINANCIAL CORP., a Maryland corporation
(“KKR Financial Corp.”) KKR TRS HOLDINGS, INC., a Delaware corporation (“KKR
TRS”), KKR TRS HOLDINGS, LTD., a Cayman Islands company (“KKR TRS LTD”), KKR
FINANCIAL HOLDINGS II, LLC, a Delaware limited liability company (“KKR Holdings
II”), KKR FINANCIAL HOLDINGS III, LLC, a Delaware limited liability company
(“KKR Holdings III”), KKR FINANCIAL HOLDINGS, INC., a Delaware corporation (“KKR
Holdings”), and KKR FINANCIAL HOLDINGS, LTD., a Cayman Islands company (“KKR
Holdings LTD,” and collectively with KKR Financial, KKR Financial Corp., KKR
TRS, KKR TRS LTD, KKR Holdings II, KKR Holdings III and KKR Holdings, the
“Borrowers” and each, individually, a “Borrower”), (ii) each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and (iii) BANK OF AMERICA, N.A., as Administrative Agent and Swingline Lender.

W I T N E S S E T H:

WHEREAS, KKR Financial Corp., KKR TRS, KKR TRS LTD, certain of the Lenders and
the Administrative Agent entered into an Amended and Restated Credit Agreement
dated as of September 15, 2006 (the “Existing Credit Agreement”) establishing a
$800,000,000 revolving credit facility in favor of KKR Financial Corp., KKR TRS
and KKR TRS LTD.

WHEREAS, the Borrowers party to the Existing Credit Agreement have requested
and, subject to the terms and conditions of this Agreement, the Lenders party to
the Existing Credit Agreement and the Administrative Agent have agreed to amend
and restate the Existing Credit Agreement to include KKR Financial, KKR Holdings
II, KKR Holdings III, KKR Holdings  and KKR Holdings LTD as Borrowers and make
certain additional changes to the Existing Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent and the
Swingline Lender agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH BELOW:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

1


--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Borrowing Availability” means, at any time, the lesser of (a) the
Aggregate Commitment Amount and (b) an amount equal to the sum of (i) the
Tranche A Borrowing Base plus (ii) the Tranche B Borrowing Base, in each case at
or as of such time.

“Aggregate Commitments” means, collectively, all Commitments of all Lenders at
any time outstanding.

“Aggregate Commitment Amount” means the aggregate principal amount of the
Aggregate Commitments from time to time.  On the date hereof, the Aggregate
Commitment Amount equals $800,000,000.  The Aggregate Commitment Amount may be
increased to an amount up to $900,000,000 in accordance with Section 2.13.

“Agreement” means this Second Amended and Restated Credit Agreement, as further
amended, restated, extended, supplemented or otherwise modified in writing from
time to time.

“Allocable Amount” has the meaning specified in Section 2.15.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitment
Amount represented by such Lender’s Commitment at such time.  If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means a per annum rate equal to:


(A)           WITH RESPECT TO TRANCHE A LOANS, 0.50%;


(B)           WITH RESPECT TO TRANCHE B LOANS, 0.75%; AND


(C)           WITH RESPECT TO THE FACILITY FEE, 0.15%.

“Applicable Sublimit” means the exclusion from the Tranche B Borrowing Base of
an amount (without duplication) attributable to any Eligible Specified Financial
Asset to the extent that the Net Value Amount included in the Tranche B
Borrowing Base would exceed the amount shown in the chart below for the
applicable Eligible Specified Financial Asset:

Eligible Specified Financial Asset(*)

 

Sublimits

 

Rule 144A private placed Debt Securities

 

 

 

a. NAIC 1 / AAA thru A-

 

 

 

b. NAIC 2 / BBB+ thru BBB-

 

 

 

c. NAIC 3 / BB+ thru BB

 

Unlimited(1)

 

d. NAIC 4 / BB- thru B-

 

 

 

e. NAIC 5 / CCC+ thru CCC-

 

 

 

Investments Denominated in Foreign Currency (Euros, Pounds or Yen)

 

$

100 million

 

 

2


--------------------------------------------------------------------------------


 

KKR Financial CLO/CBO/CDO Securitizations(2)

 

 

 

a. AAA thru A-

 

$

200 million

 

b. BBB+ and BBB

 

$

100 million

 

c. BBB-

 

$

25 million

 

Mortgage-backed Debt Securities Interest Only Strips

 

 

 

a. Federal National Mortgage Association Fannie Mae (FNMA”) Interest Only Strips

 

$

50 million

 

b. Non Agency Interest Only Strips

 

 

 

Senior Unsecured Bank Loans

 

 

 

a. CCC+ thru CCC-

 

$

100 million

 

--------------------------------------------------------------------------------

(*) References to credit ratings are to the Debt Rating.

 

(1) Subject to there not being any restrictions on Bank of America’s ability as
Administrative Agent to sell any securities financed in the Senior Credit
Facility.  A sublimit of 15% of the Aggregate Commitment Amount will apply to
144A privately placed debt transactions that are less than $100 million in size
and in which the Borrowers, in the aggregate, own more than 33% of the total
issuance.

 

(2) Amounts attributable to CLO/CBO/CDO Securitizations rated BBB or better
shall be excluded from the Tranche B Borrowing Base to the extent that any such
Eligible Specified Financial Assets have been included in such Borrowing Base
for more than 120 days.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
KKR Financial Corp. and its Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of KKR Financial Corp.
and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bank” means a financial institution that (i) has, or is part of a Consolidated
Group that has, at least $2.0 billion in capital, and is, or is an affiliate of
another entity within such Consolidated Group that is, regulated by the Office
of the Comptroller of the Currency, the Federal Reserve or the Office of Thrift
Supervision; or (ii) is, or is an affiliate of another entity within a
Consolidated Group that is, a registered broker/dealer under the Securities
Exchange Act of 1934, and has, or is part of a Consolidated Group that

3


--------------------------------------------------------------------------------


 

has, a senior unsecured debt rating of at least A-/A3; provided, that an
institution that does not meet the criteria of clause (i) or clause (ii) above
may nonetheless be classified as a “Bank” on the following conditions: (x) the
Administrative Agent, in its sole discretion, exercised in a commercially
reasonable manner, which discretionary decision shall not be unreasonably
withheld or delayed, shall have expressly agreed to such classification, and (y)
the Value of all Eligible Specified Financial Assets that are Bank Loans
originated by such financial institution does not exceed $50 million (or such
greater amount as the Administrative Agent, in its sole discretion, exercised in
a commercially reasonable manner, may determine) at any time.

“Bank Loan” means either (i) a Delayed Draw Loan or (ii) a fully funded term
debt obligation (including, without limitation, term loans, debtor-in-possession
financings and synthetic letter of credit facilities and other similar loans and
investments including interim loans and senior subordinated loans), which are
generally under a syndicated loan or credit facility provided or originated by a
Bank or for which a Bank has acted as underwriter or agent.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest at a per annum rate equal to
the Base Rate .

“Borrowers” and “Borrower” have the respective meaning specified in the
introductory paragraph hereto.

“Borrowing” means (i) Revolving Loans of the same Type and Tenor, made,
converted or continued on the same date and, in the case of Fixed Period
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii)
Swingline Loans of the same Tenor, as applicable.

“Borrowing Base” means the Tranche A Borrowing Base or the Tranche B Borrowing
Base.

“Borrowing Base Report” means a report signed by a Responsible Officer of each
of Borrowers, in substantially the form of Exhibit D hereto, delivered to the
Administrative Agent.

“Borrower Materials” has the meaning specified in Section 6.02.

“Bridge Loan” means debt financing with an original maturity of not more than
one (1) year with an expected repayment from a capital markets transaction.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

4


--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of KKR Financial; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of KKR Financial by Persons who were neither (i) nominated by the
board of directors of KKR Financial nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of any Borrower
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) not in Control of any such Borrower on the
Restatement Closing Date (after giving effect to the transactions set forth in
Section 4.01(a)(xv) to be consummated at or before the Merger Effective Time).
It is understood and agreed that KKR Financial LLC does not Control KKR
Financial solely for purposes of this definition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“CLO/CBO/CDO Tranches” means collateralized loan obligation (CLO),
collateralized bond obligation (CBO) and collateralized debt obligation (CDO)
tranches rated BB+/Bal or lower (including non-rated) on transactions managed by
KKR Financial LLC or an Affiliate thereof.

“Closing Date” means June 23, 2006.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property, rights and interests of the Borrowers
and their respective Subsidiaries that are or are intended to be subject to the
Liens created by the Security Documents.

“Collateral Agreement” means the Second Amended and Restated Collateral Agency
Agreement dated as of May 4, 2007, among the Borrowers, the Administrative Agent
and the Custodian, as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, or such other agreement (the
terms of which will be substantially consistent with the existing Collateral
Agreement at such time, unless otherwise agreed by the Borrowers) in replacement
thereof as the Administrative Agent may require, with the consent of the
Borrowers, which consent shall not be unreasonably withheld or delayed.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01 and (b) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

5


--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Concentration Limit” means (i) the exclusion from the Tranche B Borrowing Base
of an amount (without duplication) attributable to any second lien Bank Loans,
Mezzanine Obligations and Bridge Loans considered in the aggregate (including
without limitation any of the same that are also Delayed Draw Loans), to the
extent that the amount included in such Borrowing Base would exceed 50% of the
Aggregate Commitment Amount, (ii) with respect to any single Eligible Specified
Financial Asset (other than CLO/CBO/CDO Tranches), the exclusion from the
Tranche B Borrowing Base of an amount attributable to such Eligible Specified
Financial Asset, to the extent that (a) the amount included in such Borrowing
Base would exceed the applicable maximum Net Value Amount for each category as
specified in the chart below and (b) the number of investments in any single
Eligible Specified Financial Asset exceeds the maximum number of investments for
each category as specified in the chart below, (iii) with respect to any Single
Obligor of one or more Eligible Specified Financial Assets (other than
CLO/CBO/CDO Tranches), the exclusion from the Tranche B Borrowing Base of an
amount attributable to such Single Obligor, to the extent that (a) the amount
included in the Borrowing Base would exceed the applicable maximum Net Value
Amount for each category as specified in the chart below and (b) the number of
investments attributable to any Single Obligor exceeds the maximum number of
investments for each category as specified in the chart below and (iv) with
respect to any first lien Bank Loans, second lien Bank Loans, Mezzanine
Obligations, Bridge Loans and mortgage-backed Debt Securities interest only
strips, to the extent there is no Debt Rating (each, an “Unrated Asset”),
considered individually, with no Debt Rating, the exclusion from the Tranche B
Borrowing Base of an amount attributable to such Eligible Specified Financial
Asset, to the extent that (a) the amount included in such Borrowing Base would
exceed the applicable maximum Net Value Amount for each category as specified in
the chart below and (b) the number of investments in any unrated Eligible
Specified Financial Asset exceeds the maximum number of investments for each
category as specified in the chart below and (v) the exclusion from the Tranche
B Borrowing Base of an amount attributable to CLO/CBO/CDO Tranches considered in
the aggregate, to the extent that the amount included in such Borrowing Base
would exceed 50% of the Aggregate Commitment Amount.

Limits on Single Obligor / Single Asset / Unrated Asset Investments

 

Category of Investments based on
Net Value Amount ($Millions)*

 

Maximum Number of
Investments Allowed*

 

Maximum Net Value Amount per Single
Obligor/Asset ($Millions)

> $75 but up to $100

 

1

 

100

> $50 but up to $75

 

1

 

75

> $25 but up to $50

 

3

 

50

< or = $25

 

Up to Aggregate Commitment
Amount

 

N/A

 

* If there are no Single Obligor, single Eligible Specified Financial Asset or
Unrated Asset investments in any particular category specified in the left hand
column of the chart (the “Unutilized Category of Investments”), then the Tranche
B Borrowing Base may include an increased number of Single Obligor, single
Eligible Specified Financial Asset or Unrated Asset investments in a category
specifying lower Net Value Amounts so long as the aggregate Net Value of such
investments does not exceed the Maximum Net Value Amount per Single Obligor,
single Eligible Specified Financial Asset or Unrated Asset investment specified
in the right hand column of the chart for such Unutilized Category of
Investments; provided, however, that the Tranche B Borrowing Base shall not, at
any time, include amounts attributable to more than five (5) Single Obligor,
single Eligible Specified Financial Asset or Unrated Asset investments the Net
Value Amount of which, individually, exceeds $25.0 million.

“Consolidated Group” means the collective group of affiliated entities that are
required, in accordance with GAAP, to issue consolidated financial statements.

6


--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, for KKR Financial and its
Subsidiaries on a consolidated basis, the net income of KKR Financial and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, the aggregate
sum of all amounts which would be included on a consolidated balance sheet of
KKR Financial and its Consolidated Subsidiaries under stockholders’ equity as of
such date in accordance with GAAP.

“Consolidated Tangible Net Worth” means, as of any date of determination,
Consolidated Net Worth less the sum (without duplication) of the following (in
each case, to the extent included in Consolidated Total Assets):


(A)           THE TOTAL BOOK VALUE OF ALL ASSETS OF KKR FINANCIAL AND ITS
SUBSIDIARIES PROPERLY CLASSIFIED AS INTANGIBLE ASSETS UNDER GAAP, INCLUDING SUCH
ITEMS AS GOODWILL, THE PURCHASE PRICE OF ACQUIRED ASSETS IN EXCESS OF THE FAIR
MARKET VALUE THEREOF, TRADEMARKS, TRADE NAMES, SERVICE MARKS, BRAND NAMES,
COPYRIGHTS, PATENTS AND LICENSES, AND RIGHTS WITH RESPECT TO THE FOREGOING; PLUS


(B)           ALL AMOUNTS REPRESENTING ANY WRITE-UP IN THE BOOK VALUE OF ANY
ASSETS OF KKR FINANCIAL OR ITS SUBSIDIARIES RESULTING FROM A REVALUATION THEREOF
SUBSEQUENT TO DECEMBER 31, 2006, EXCLUDING ADJUSTMENTS TO TRANSLATE FOREIGN
ASSETS AND LIABILITIES FOR CHANGES IN FOREIGN EXCHANGE RATES MADE IN ACCORDANCE
WITH FINANCIAL ACCOUNTING STANDARDS BOARD STATEMENT NO. 52.

“Consolidated Total Assets” means, as of any date of determination, the sum of
(a) all assets (“consolidated balance sheet assets”) of KKR Financial and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(b) without duplication, all assets leased by KKR Financial or any Subsidiary as
lessee under any Synthetic Lease to the extent that such assets would have been
consolidated balance sheet assets had the Synthetic Lease been treated for
accounting purposes as a capital lease, plus (c) without duplication, all
proceeds of sold receivables in respect of sales of (i) accounts or general
intangibles for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables (collectively “receivables”), whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Persons relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Persons to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith, to the extent that such receivables would have been consolidated
balance sheet assets had they not been sold.

“Consolidated Total Liabilities” means, as of any date of determination, all
liabilities of KKR Financial and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and classified as such on the consolidated balance
sheet of KKR Financial and its Subsidiaries and, without duplication, all other
Indebtedness of KKR Financial and its Subsidiaries, whether or not so
classified; provided, that for purposes of this definition, in the case of a
Trust Preferred Securities Transaction of KKR Financial or any Subsidiary of KKR
Financial, only the Trust Preferred Indebtedness issued or incurred by KKR
Financial or any Subsidiary of KKR Financial in connection therewith, excluding
Trust Preferred Indebtedness relating solely to the common equity securities of
the applicable Trust Preferred Financing Vehicle, shall be included in
determining the liabilities and other Indebtedness of KKR Financial and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

7


--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Custodial Account” means the account established and maintained pursuant to the
Collateral Agreement in which Collateral will be deposited by the Borrowers and
pledged to the Administrative Agent and any demand deposit account established
and maintained in connection therewith.

“Custodian” means The Bank of New York or another institution selected by the
Administrative Agent with the consent of the Borrowers, which consent shall not
be unreasonably withheld or delayed.

“Daily Floating Eurodollar Loan” means a Loan that bears interest at a per annum
rate equal to the Daily Floating Eurodollar Rate plus the Applicable Rate.

“Daily Floating Eurodollar Rate” means, for any day, a fluctuating rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) on such day (if such day is a
Business Day) or the immediately preceding Business Day (if such day is not a
Business Day), for U.S. dollar deposits with a term equivalent to one (1)
month.  If such rate is not available at such time for any reason, then the
“Daily Floating Eurodollar Rate” shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in U.S. dollars in same
day funds in the approximate amount of the Daily Floating Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
one (1) month would be offered by Bank of America’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) on such day (if such day is a Business Day) or the
immediately preceding Business Day (if such day is not a Business Day).

“Debt Rating” means, as of any date, the rating that has been most recently
assigned (either publicly or privately, and including a “shadow” rating) by S&P,
Moody’s or Fitch (or, if no such rating is available with respect to 144A Debt
Securities only, NAIC), as the case may be, for either (i) any Eligible
Specified Financial Asset or (ii) if no such rating is available from any such
rating agency with respect to senior unsecured Bank Loans only, for a class of
non-credit enhanced long-term senior unsecured debt issued by the applicable
obligor of such senior unsecured Bank Loan.  For purposes of the foregoing, (a)
if only one of S&P, Moody’s or Fitch (or, if no such rating is available with
respect to 144A Debt Securities only, NAIC) shall have in effect a Debt Rating,
the Debt Rating for the purposes of this Agreement shall be determined by
reference to the available rating, (b) if more than one Debt Rating shall be in
effect, the Debt Rating for the purposes of this Agreement shall be determined
by reference to the lowest rating issued by S&P, Moody’s or Fitch, (c) if any
Debt Rating established by S&P, Moody’s or Fitch (or, if no such rating is
available with respect to 144A Debt Securities only, NAIC) shall be changed
after the date of initial determination thereof hereunder or if any agency
establishes a Debt Rating for any Eligible Specified Financial Asset where,
previously, there was no Debt Rating, such new Debt Rating shall be effective,
subject to clause (b) above, as of the date on which such change is first
announced publicly or privately by the rating agency making such change or
issuing such rating, as applicable, and (d) if S&P, Moody’s or Fitch (or, for
144A Debt Securities, NAIC) shall change the basis on which Debt Ratings are
established, each reference to the Debt Rating assigned by S&P, Moody’s or Fitch
(or, for 144A Debt Securities, NAIC), as the case may be, shall refer to the
then equivalent rating by S&P, Moody’s or Fitch (or, for 144A Debt Securities,
NAIC), as the case may be.

8


--------------------------------------------------------------------------------


 

“Debt Securities” as used in the other definitions contained herein, means
securities evidencing debt obligations, including, without limitation,
certificates representing an interest in a trust, the principal assets of which
consist of debt obligations.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, when used with respect to Obligations, (i) with respect to
Base Rate Loans, an interest rate equal to (A) the Base Rate plus (B) 2% per
annum; and (ii) with respect to a Eurodollar Loan, an interest rate equal to (A)
the interest rate (including any Applicable Rate) otherwise applicable to such
Eurodollar Loan plus (B) 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans or participations in Swingline Loans required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured or (c)
has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

“Delayed Draw Loan” means, as of any date, a term loan that has not yet been
fully funded.

“Delayed Draw Reserve” means, as of any date, an amount equal to the aggregate
amount of the respective Unfunded Delayed Draw Amounts for each Delayed Draw
Loan that is a Tranche B Specified Financial Asset as of such date.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi), (b) a
commercial bank organized under the laws of the United States, or any State
thereof, having total assets in excess of $500,000,000 or any commercial finance
or asset based lending affiliate of any such commercial bank, (c) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, having a net worth of at least $250,000,000 calculated in
accordance with GAAP, (d) any Lender (or any Affiliate of any Lender) listed on
the signature page of this Agreement and (e) other financial institutions with a
net worth of at least $250,000,000.

“Eligible Specified Financial Asset” means a Tranche A Specified Financial Asset
or a Tranche B Specified Financial Asset, or a Participation Interest therein,
of any Borrowers:

9


--------------------------------------------------------------------------------


 


(A)           IN WHICH, TO SECURE THE OBLIGATIONS, WHETHER CONTINGENT OR
OTHERWISE, THE ADMINISTRATIVE AGENT HAS A SECURITY INTEREST (I) PERFECTED BY THE
ADMINISTRATIVE AGENT’S POSSESSION OR BY “CONTROL” (AS DEFINED IN §§ 8-106,
9-104, 9-105 AND 9-106 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK)
IN FAVOR OF THE ADMINISTRATIVE AGENT (WITH, IF THE ADMINISTRATIVE AGENT SO
ELECTS AND TERMINATES THE COLLATERAL AGREEMENT, ANOTHER CUSTODIAN OR SECURITIES
INTERMEDIARY DESIGNATED BY THE ADMINISTRATIVE AGENT WITH THE BORROWERS’ CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, FOR THE PURPOSES OF
OBTAINING CONTROL), OR, IF IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT
IT IS NOT POSSIBLE OR PRACTICABLE TO PERFECT THE SECURITY INTEREST BY THE
ADMINISTRATIVE AGENT’S POSSESSION OR BY “CONTROL” IN FAVOR OF THE ADMINISTRATIVE
AGENT, IS OTHERWISE PERFECTED, AND PERFECTED IN SUCH A WAY AS TO BE ENTITLED TO
FIRST PRIORITY, TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT AND
(II) IS CAPABLE OF BEING ENFORCED BY THE ADMINISTRATIVE AGENT WITHOUT THE
CONSENT OF ANY THIRD PARTY (OTHER THAN, IN THE CASE OF A SPECIFIED FINANCIAL
ASSET THAT IS A LOAN, THE CUSTOMARY REQUIREMENT OF THE CONSENT OF THE
ADMINISTRATIVE AGENT OR, UNLESS THE LOAN IS IN DEFAULT, BORROWER OR MATERIAL
OBLIGOR OF THE LOAN) OR RESORT TO JUDICIAL PROCESS;


(B)           WHICH IS NOT OTHERWISE SUBJECT TO ANY EQUAL OR PRIOR SECURITY
INTEREST, LIEN OR ENCUMBRANCE OTHER THAN LIENS IN FAVOR OF THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS;


(C)           WHICH IS NOT IN DEFAULT AS OF THE DATE ON WHICH SUCH ASSET WAS
ACQUIRED BY THE BORROWERS;


(D)           WHICH IS NOT SUBJECT TO ANY RIGHT OF RECOUPMENT OR SET-OFF;


(E)           FOR ANY LOAN COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) OF
ANY BORROWER, IN RESPECT OF WHICH, THE ADMINISTRATIVE AGENT OR THE CUSTODIAN, ON
BEHALF OF THE ADMINISTRATIVE AGENT, AS DIRECTED BY THE ADMINISTRATIVE AGENT, HAS
RECEIVED AN ORIGINAL OR COPY OF (1) A CREDIT AGREEMENT INDICATING SUCH BORROWER
AS A LENDER THEREUNDER WITH RESPECT TO THE LOAN OR ADVANCE, (2) A PROMISSORY
NOTE INDICATING SUCH BORROWER AS A PAYEE OF THE LOAN OR ADVANCE, (3) AN
ASSIGNMENT AGREEMENT INDICATING SUCH BORROWER AS AN ASSIGNEE OF THE LOAN OR
ADVANCE OR (4) A PARTICIPATION AGREEMENT OR PARTICIPATION CERTIFICATE INDICATING
SUCH BORROWER AS A PARTICIPANT IN THE LOAN OR ADVANCE;


(F)            IN RESPECT OF WHICH, UNLESS UNDER THE “CONTROL” (AS DEFINED IN §§
8-106, 9-104, 9-105 AND 9-106 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW
YORK) OF THE ADMINISTRATIVE AGENT ACTING AS A SECURITIES INTERMEDIARY, SUCH
BORROWER HAS ISSUED TO THE APPLICABLE ISSUER OR MATERIAL OBLIGOR (OR, IF
PAYMENTS ARE MADE THROUGH AN AGENT, TO THE APPLICABLE AGENT) AN INSTRUCTION
DIRECTING ALL PAYMENTS OF AMOUNTS PAYABLE TO SUCH BORROWER IN RESPECT OF SUCH
SPECIFIED FINANCIAL ASSET TO THE CUSTODIAL ACCOUNT OR ANOTHER ACCOUNT APPROVED
BY THE ADMINISTRATIVE AGENT OVER WHICH THE ADMINISTRATIVE AGENT HAS SUCH
“CONTROL”;


(G)           THE VALUE OF WHICH TO BE INCLUDED, FOR PURPOSES OF THE COMPUTATION
OF THE APPLICABLE BORROWING BASE AT ANY TIME, HAS BEEN DETERMINED, OR, IF
REQUIRED TO BE UPDATED, HAS BEEN DETERMINED IN RESPONSE TO THE UPDATE
REQUIREMENT SET FORTH IN SECTION 6.02(D) OR (E), AND TO THE EXTENT SUCH VALUE IS
NOT BEING DISPUTED BY THE ADMINISTRATIVE AGENT;


(H)           FOR WHICH THE DEPOSITARY BANK, ISSUER OR MATERIAL OBLIGOR, AS THE
CASE MAY BE, EXCLUDING ANY ISSUER OF SECURITIES BY A SPECIAL PURPOSE ENTITY IN A
SECURITIZATION, IS ORGANIZED AND HAS ITS CHIEF EXECUTIVE OFFICE IN (I) THE
UNITED STATES OF AMERICA, OR (II) IF APPROVED BY THE ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION, WHICH SHALL BE EXERCISED IN A COMMERCIALLY REASONABLE MANNER,
BELGIUM, FRANCE, ITALY, LUXEMBOURG, NETHERLANDS, GERMANY, DENMARK, IRELAND,
UNITED KINGDOM, AUSTRIA, FINLAND, SWEDEN OR JAPAN;


(I)            WHICH IS DENOMINATED IN U.S. DOLLARS, EUROS, BRITISH POUNDS OR
JAPANESE YEN;

 

10


--------------------------------------------------------------------------------


 


(J)            IS NOT “MARGIN STOCK” AS DEFINED IN REGULATION U OF THE FEDERAL
RESERVE BOARD;


(K)           IN THE CASE OF A FIRST OR SECOND LIEN BANK LOAN, A MEZZANINE
OBLIGATIONS OR A BRIDGE LOAN, THAT IS A TERM LOAN, AND IS EITHER A DELAYED DRAW
LOAN OR HAS BEEN FULLY FUNDED (I.E., IS NOT SUBJECT TO AN ADDITIONAL LENDING
COMMITMENT) AND IS NOT IN DEFAULT; AND


(L)            IN THE CASE OF A PARTICIPATION INTEREST, WHICH THE ADMINISTRATIVE
AGENT IS REASONABLY SATISFIED IS A “TRUE” PARTICIPATING INTEREST RATHER THAN
BEING A FINANCING AND IS CONSISTENT WITH MARKET NORMS FOR AGREEMENTS BETWEEN
UNAFFILIATED ENTITIES DEALING AT ARM’S LENGTH.

Notwithstanding the foregoing, the Borrowing Base on any date may include an
asset to be purchased by any Borrower with the proceeds of a Loan to be made on
that date so long as (i) the Administrative Agent has been directed by such
Borrower to pay the proceeds of such Loan directly to the seller of the asset
(to the extent of the purchase price thereof), and (ii) the seller has been
directed to deliver the asset to the Administrative Agent or its nominee before
or against payment by such Borrower, or, if such delivery is not possible or
practical, in such other manner as is reasonably acceptable to the
Administrative Agent to satisfy the requirements of clauses (a), (b) and (c) of
this definition of “Eligible Specified Financial Asset.”  In such instance, the
requirements of clauses (a), (b), (c) and (d) need not be met for the asset to
qualify as an Eligible Specified Financial Asset until the expiration of three
Business Days following the date of the Borrowing so long as during the three
Business Day period, the Administrative Agent has a first priority perfected
security interest in the asset, provided, however, that the Value of the asset
does not exceed $25,000,000.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of KKR Financial or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

11


--------------------------------------------------------------------------------


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Borrower or any ERISA Affiliate.

“Eurodollar Loans” means Fixed Period Eurodollar Loans or Daily Floating
Eurodollar Loans.

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall gross
or net income (however denominated), and franchise taxes imposed on it (in lieu
of net income taxes), in each case, by the jurisdiction (or any political
subdivision thereof including, without limitation, a state of the United States
and any political subdivision of such state) under the laws of which such
recipient is organized (or political subdivision thereof) or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction (or
political subdivision thereof) in which any Borrower is located, (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under Section 10.13), any and all Taxes (including withholding tax)
that are imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
are attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 3.01(a), and (d) any and all Taxes imposed on it as a result of a trade
or business, a permanent establishment, or a present or former connection
between such Lender or the Administrative Agent (as the case may be) and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (other than any connection resulting from being a
Lender hereunder).

“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be

12


--------------------------------------------------------------------------------


such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated June 16, 2006, among KKR
Financial Corp., KKR TRS, the Administrative Agent and the Arranger.

“Fee Letter Extension” means the letter agreement, dated May 4, 2007, among the
Borrowers, the Administrative Agent and the Arranger.

“Financing SPE” means any bankruptcy-remote special purpose Subsidiary formed by
any Borrower or an Affiliate and which is, or is established for the purpose of
becoming, an issuer in a Securitization.

“Fitch” means Fitch, Inc.

“Fixed Period Eurodollar Loan” means any Revolving Loan that bears interest at a
per annum rate equal to the Fixed Period Eurodollar Rate plus the Applicable
Rate.

“Fixed Period Eurodollar Rate” means, for any day, a fixed rate equal to BBA
LIBOR, as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Fixed Period Eurodollar Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
U.S. dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Fixed Period Eurodollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

13


--------------------------------------------------------------------------------


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

“Guarantor Payment” has the meaning specified in Section 2.15.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning specified in Section 2.13.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(A)           ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL
OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN
AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


(B)           ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH PERSON ARISING UNDER
LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL), BANKERS’ ACCEPTANCES, BANK
GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


(C)           NET OBLIGATIONS OF SUCH PERSON UNDER ANY SWAP CONTRACT;


(D)           ALL OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE
OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE ORDINARY
COURSE OF BUSINESS AND, IN EACH CASE, NOT PAST DUE FOR MORE THAN 60 DAYS AFTER
THE DATE ON WHICH SUCH TRADE ACCOUNT PAYABLE WAS CREATED);

14


--------------------------------------------------------------------------------



(E)           INDEBTEDNESS (EXCLUDING PREPAID INTEREST THEREON) SECURED BY A
LIEN ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON (INCLUDING INDEBTEDNESS
ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENTS), WHETHER OR
NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH PERSON OR IS LIMITED IN
RECOURSE;


(F)            CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS;


(G)           ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY INTEREST IN SUCH
PERSON OR ANY OTHER PERSON, VALUED, IN THE CASE OF A REDEEMABLE PREFERRED
INTEREST, AT THE GREATER OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION PREFERENCE
PLUS ACCRUED AND UNPAID DIVIDENDS; AND


(H)           ALL GUARANTEES OF SUCH PERSON IN RESPECT OF ANY OF THE FOREGOING.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership, joint venture (other than a joint venture that
is itself a corporation or limited liability company) or other business venture
(collectively with a partnership and a joint venture, referred to hereinafter as
a “Venture”), but only to the extent that such Person is directly or indirectly
liable for such Indebtedness, whether by reason of its status as general
partner, joint venturer or otherwise, unless, and only to the extent that, such
Indebtedness is expressly made non-recourse to such Person or Venture.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of any
Capital Lease Obligation or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(a)(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Daily Floating Eurodollar Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Fixed Period Eurodollar Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or a Daily Floating Eurodollar Loan (including a Swingline Loan), the
last Business Day of each March, June, September and December and the Maturity
Date.

“Interest Period” means, as to each Fixed Period Eurodollar Loan, the period
commencing on the date such Fixed Period Eurodollar Loan is disbursed or
converted to or continued as a Fixed Period Eurodollar Loan and ending on the
date, one, two, three or six months thereafter, as selected by any Borrower in
its Loan Notice; provided that:


(A)           ANY INTEREST PERIOD THAT WOULD OTHERWISE END ON A DAY THAT IS NOT
A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH
BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD
SHALL END ON THE NEXT PRECEDING BUSINESS DAY;


(B)           ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD; AND

15


--------------------------------------------------------------------------------



(C)           NO INTEREST PERIOD SHALL EXTEND BEYOND THE MATURITY DATE.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“KKR Financial” has the meaning specified in the introductory paragraph hereto.

“KKR Financial Corp.” has the meaning specified in the introductory paragraph
hereto.

“KKR Financial Corp. Form 10-K” means KKR Financial Corp.’s Form 10-K filed with
the Securities and Exchange Commission on March 29, 2006, as amended prior to
the date hereof.

“KKR Financial Form S-4” means KKR Financial’s Form S-4 filed with the
Securities and Exchange Commission on April 2, 2007, as amended prior to the
date hereof.

“KKR Holdings” has the meaning specified in the introductory paragraph hereto.

“KKR Holdings II” has the meaning specified in the introductory paragraph
hereto.

“KKR Holdings III” has the meaning specified in the introductory paragraph
hereto.

“KKR Holdings LTD” has the meaning specified in the introductory paragraph
hereto.

“KKR TRS” has the meaning specified in the introductory paragraph hereto.

“KKR TRS LTD” has the meaning specified in the introductory paragraph hereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit Obligations” means reimbursement obligations of either of the
Borrowers in respect of letters of credit issued for the benefit of either of
the Borrowers or any of their respective

16


--------------------------------------------------------------------------------


Subsidiaries, which reimbursement obligations may be unsecured or may be
collateralized by means of a deposit of cash with the issuer of any such letter
of credit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan or Swingline Loan.

“Loan Documents” means this Agreement, the Collateral Agreement, the Security
Documents, the Fee Letter and each Note, if any, issued hereunder.

“Loan Notice” means either a Revolving Loan Notice or a Swingline Loan Notice.

“Management Agreement” means that certain Management Agreement dated as of
August 12, 2004, between KKR Financial Corp. and KKR Financial Advisors LLC, and
upon its amendment and restatement as contemplated by Section 6.12, following
which KKR Financial shall be substituted for KKR Financial Corp. as a party,
such amended and restated management agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrowers and
their respective Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform any of its obligations under this Agreement or any other Loan
Document or (c) the rights of or benefits available to the Administrative Agent
or the Lenders under this Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of each of the Borrowers and their respective Subsidiaries in an aggregate
principal amount exceeding $25,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Contract or Repurchase Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Borrower or such Subsidiary would be required to pay if such Swap
Contract or Repurchase Agreement were terminated at such time.

“Maturity Date” means June 23, 2009, and, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger” has the meaning specified in Section 4.01(a)(xv).

“Merger Agreement” means the Agreement and Plan of Merger dated as of February
9, 2007, by and among KKR Financial Corp., KKR Financial and KKR Financial
Merger Corp.

“Merger Effective Time” means the “Effective Time” as defined in the Merger
Agreement.

“Mezzanine Obligation” means a subordinate Loan or Debt Security that is senior
to all equity classes. For clarity, Mezzanine Obligations shall not include any
preferred stock or any equity security that is mandatorily redeemable as defined
by GAAP.

17


--------------------------------------------------------------------------------


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Value Amount” means, in relation to an Eligible Specified Financial Asset,
the product of the Value of such Eligible Specified Financial Asset and the
relevant Specified Percentage applicable to such Eligible Specified Financial
Asset.

“Note” means a promissory note made by any Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan hereunder, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies of the United States
or any political subdivision thereof (including, without limitation, any state
in the United States and any political subdivision of any such state) (including
interest, fines, penalties and additions to tax) arising from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Outstanding Amount” means with respect to all Loans hereunder, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Interest” means any participating interest in any Specified
Financial Asset which is a collateralized loan obligation, collateralized bond
obligation, collateralized debt obligation, first lien Bank Loan, second lien
Bank Loan, Mezzanine Obligation or Bridge Loan where the record holder of such
interest is a Financing SPE or a financial institution which has a Debt Rating
equal to A+ by S&P, or its equivalent from another rating agency, or higher.

“Patriot Act” has the meaning specified in Section 10.16.

18


--------------------------------------------------------------------------------


“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity
performing similar functions.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by KKR Financial or
any ERISA Affiliate or to which KKR Financial or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” has the meaning set forth in the Security Agreement.

“Permitted Encumbrances” means:


(A)           LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING
CONTESTED IN GOOD FAITH BY THE BORROWERS OR A SUBSIDIARY THEREOF AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN SET ASIDE;


(B)           LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE
OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN 30 DAYS
OR ARE BEING CONTESTED IN GOOD FAITH BY THE BORROWERS OR A SUBSIDIARY THEREOF;


(C)           PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS AND DEPOSITS SECURING LIABILITY TO INSURANCE
CARRIERS IN RELATION TO THE FOREGOING;


(D)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS,
LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND
OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;


(E)           JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN
EVENT OF DEFAULT; AND


(F)            EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR
ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE
OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF ANY BORROWER OR ANY
SUBSIDIARY;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:


(A)           DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF
AMERICA (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY
THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE
MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;


(B)           INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN 270 DAYS FROM THE
DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST
CREDIT RATING OBTAINABLE FROM S&P, MOODY’S OR FITCH;

19


--------------------------------------------------------------------------------



(C)           INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND
TIME DEPOSITS MATURING WITHIN 180 DAYS FROM THE DATE OF ACQUISITION THEREOF
ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED
OR OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF WHICH HAS A COMBINED
CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;


(D)           FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE;
AND


(E)           MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN
SECURITIES AND EXCHANGE COMMISSION RULE 2A-7 UNDER THE INVESTMENT COMPANY ACT OF
1940, (II) HAVE A DEBT RATING OF AAA BY S&P, OR ITS EQUIVALENT FROM ANOTHER
RATING AGENCY, AND (III) HAVE PORTFOLIO ASSETS OF AT LEAST $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq., of the Code.

“Related Borrowing Base Information” means, with respect to any “Specified
Financial Asset” as defined herein, or Participation Interest therein, included
or to be included in the Borrowing Base, (a) the category of the Specified
Financial Asset as referred to in clauses (a) through (k) of the definition and,
if a Participation Interest is applicable, the participating interest, (b) the
identification of all primary and secondary material obligors obligated on the
Specified Financial Asset, (c) the CUSIP number, if any, corresponding to such
Eligible Specified Financial Asset, (d) the principal amount of the loan, debt
or other monetary obligation in which any Borrower has an interest, (e) the
scheduled maturity of the loan, debt or other monetary obligation, (f) the type
of collateral securing the loan, debt or other monetary obligation and (g) the
source of information used in the determination of the Value.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

20


--------------------------------------------------------------------------------


 

“Repurchase Agreement” means any agreement involving the sale or purchase of
financial or other assets whereby the seller of such assets agrees to repurchase
such assets at an agreed upon price and at a stated time.

“Request for Borrowing” means (a) with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Revolving Loan Notice and (b) with respect to
a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, as of any date of determination, the Lenders having
Commitments in the aggregate representing more than 50% of the Aggregate
Commitments at such time or, if the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02, at least two Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation in Swingline Loans being deemed “held” by such
Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.

“Restatement Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrowers or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Facility” means the credit facility pursuant to which
Revolving Loans are made available to the Borrowers in accordance with this
Agreement.

“Revolving Loan” means an extension of credit made by a Lender to a Borrower
pursuant to Section 2.01 of this Agreement as a Tranche A Loan or a Tranche B
Loan.

“Revolving Loan Notice” means a notice of (a) a Borrowing of a Revolving Loan,
(b) a conversion of Revolving Loans from one Type to another, or (c) a
continuation of Fixed Period Eurodollar Loans pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

21


--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means secured Indebtedness incurred by any Borrower or
any Subsidiary in the course of its business as such business is described in
the KKR Financial Corp. Form 10-K, including any such Indebtedness incurred
pursuant to or in connection with any loan warehouse agreement, Repurchase
Agreement, Swap Agreement, collateralized bond obligation, collateralized loan
obligation, collateralized debt obligation or Securitization.

“Securitization” means the issuance by a bankruptcy-remote special purpose
entity of evidences of debt obligations or equity interests to holders which are
third party institutional investors and which entitle the holders to receive
payments that depend primarily on the cash flow of accounts, chattel paper,
instruments, investment property or payment intangibles owned by the special
purpose entity.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of May 4, 2007, among the Borrowers and the Administrative Agent, as
further amended, amended and restated, supplemented or otherwise modified from
time to time.

“Security Documents” means the Security Agreement and all other instruments and
documents, including without limitation, Uniform Commercial Code financing
statements, which (a) are required to be executed, delivered or filed pursuant
to the Security Agreement or any other Loan Document or (b) are necessary for
the creation or perfection of any Lien in favor of the Administrative Agent for
the benefit of the Lenders to secure any of the Obligations.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Single Obligor” means, collectively, all obligors that are Affiliates.

“Solvent” means, with respect to any Person as of a particular date, that, on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Event” means, in connection with a Trust Preferred Financing Vehicle,
the receipt by a Borrower (or its Subsidiary) of an opinion of counsel that as a
result of certain changes in or interpretations of the tax law or the Investment
Company Act of 1940, as amended (the “Investment Company Act”) or, in each case,
regulations thereunder, there is more than an insubstantial risk that the Trust
Preferred Vehicle will be considered an “investment company” under the
Investment Company Act or that the Trust Preferred Vehicle will be subject to
United States federal income tax or subject to more

22


--------------------------------------------------------------------------------


than a de minimus amount of other taxes or governmental charges or that interest
payable by the maker of the Trust Preferred Indebtedness will not be eligible as
a tax deduction by such maker.

“Specified Financial Asset” means a Tranche A Specified Financial Asset or a
Tranche B Specified Financial Asset.

“Specified Percentage” means, in relation to any Eligible Specified Financial
Asset, the percentage set forth in the table below opposite such Eligible
Specified Financial Asset:

TRANCHE A

Eligible Specified Financial Asset

 

Specified Percentage

Cash

 

100%

Certificates of deposit

 

95%

Commercial paper

 

95%

United States obligations consisting of interest rate strips or zero coupon
obligations

 

90%

Other United States obligations maturing in 10 or more and up to 30 years

 

95%

Other United States obligations maturing in 2 or more but less than 10

 

97%

Other United States obligations maturing in less than 2 years

 

98%

MBS rated AAA and with a weighted average life of less than five years

 

95%

MBS rated AA to AA+ and with a weighted average life of less than five years

 

90%

MBS rated A to AA-and with a weighted average life of less than five years

 

85%

 

TRANCHE B

Eligible Specified Financial Asset(*)

 

Specified Percentage

Publicly traded investment grade Debt Securities.

 

 

a. BBB+ or higher

 

90%

b. BBB thru BBB-

 

80%

Rule 144A private placed Debt Securities

 

 

a. NAIC 1 / AAA thru A-

 

85%

b. NAIC 2 / BBB+ thru BBB-

 

80%

c. NAIC 3 / BB+ thru BB

 

75%

d. NAIC 4 / BB- thru B-

 

60%

e. NAIC 5 / CCC+ thru CCC-

 

50%

Other Debt Securities, excluding MBS, rated BB+/Ba1 through BB-/B3

 

75%

Other Debt Securities, excluding MBS, rated B+/B1 through B-/B3

 

60%

Other Debt Securities, excluding MBS, rated CCC+/Caa1 through CCC-/Caa3

 

50%

First lien Bank Loans

 

85%

Second lien Bank Loans

 

70%

Real estate related Mezzanine Obligations

 

60%

Mezzanine Obligations (other than real estate related Mezzanine Obligations)

 

50%

Bridge Loans

 

50%

MBS rated BBB- to A- and with a weighted average life of less than five years

 

75%

MBS rated BB- to BB+ and with a weighted average life of less than five years

 

50%

CLO/CBO/CDO Tranches rated BB+/Ba1 or lower (including non-rated) on
transactions managed by KKR Financial LLC or an Affiliate thereof

 

40%

Investments Denominated in Foreign Currency (Euros, Pounds or Yen)

 

Mimic rates on US currency denominated assets if micro hedged for FX risk and,
if not,an additional decrease of 5%(1)

KKR Financial CLO/CBO/CDO Securitizations

 

 

a. AAA thru A-

 

90%

b. BBB+ and BBB

 

80%

c. BBB-

 

75%

Mortgage-backed Debt Securities Interest Only Strips

 

 

a. FNMA Interest Only Strips

 

50%

b. Non Agency Interest Only Strips

 

40%

Senior Unsecured Bank Loans

 

 

a. BBB- or higher

 

80%

b. BB+ thru BB-

 

75%

c. B+ thru B-

 

70%

d. CCC+ thru CCC-

 

50%

--------------------------------------------------------------------------------

*                    References to credit ratings are to the Debt Rating.

(1)             Subject to confirmation of Administrative Agent’s first lien on
foreign exchange hedges.

 

23


--------------------------------------------------------------------------------


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, that KKR TRS LTD shall be considered a Subsidiary of
KKR Financial so long as KKR Financial owns (directly or indirectly through
other Subsidiaries) a majority of the preferred shares of KKR TRS LTD.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of KKR Financial.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Facility” means that portion of the Revolving Credit Facility made
available by the Swingline Lender pursuant to Section 2.03.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.03(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swingline Sublimit” means, at any time, an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Commitment Amount.  The Swingline Sublimit is
part of, and not in addition to, the Aggregate Commitment Amount.

24


--------------------------------------------------------------------------------


“Syndication Agents” means, collectively, JPMorgan Chase Bank, N.A. and
Citigroup Global Markets Inc.

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tenor” means, with respect to any Loan, its characterization as a Tranche A
Loan or a Tranche B Loan.

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans under this Agreement or any of the other Loan Documents as of such time.

“Tranche” means either Tranche A or Tranche B.

“Tranche A” means that portion of the Revolving Credit Facility pursuant to
which Tranche A Loans are made.

“Tranche B” means that portion of the Revolving Credit Facility pursuant to
which Tranche B Loans are made.

“Tranche A Availability” means, at any time, the lesser of (a) an amount not
less than zero and otherwise equal to (i) the Aggregate Commitment Amount minus
(ii) Total Outstandings and (b) an amount not less than zero and otherwise equal
to (i) the Tranche A Borrowing Base minus (ii) the Outstanding Amount of Tranche
A Loans, in each case as of such time.

“Tranche A Borrowing Base” means an amount, as of any date, equal to the sum of
each and all Tranche A Specified Financial Asset Value Amounts as of such date.

“Tranche A Loans” means any Loan made with reference to Tranche A Availability.

“Tranche A Specified Financial Asset” means any financial asset described in one
of the following categories that also satisfies the applicable requirements of
an “Eligible Specified Asset”:


(A)           CASH ON DEPOSIT IN, OR CERTIFICATES OF DEPOSIT MATURING IN LESS
THAN 90 DAYS ON THE DATE OF ACQUISITION AND ISSUED BY, A BANK WITH AT LEAST
$2,000,000,000 IN CAPITAL AND RATED A1/P1;


(B)           COMMERCIAL PAPER MATURING IN LESS THAN 90 DAYS FROM THE DATE OF
ACQUISITION AND RATED A2/P2 OR HIGHER;


(C)           DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL AND INTEREST
ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF AMERICA (OR BY
ANY AGENCY THEREOF TO THE EXTENT BACKED BY THE FULL FAITH AND CREDIT OF THE
UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN 30 YEARS FROM THE DATE
OF ACQUISITION THEREOF; OR

 

25


--------------------------------------------------------------------------------



 


(D)           RESIDENTIAL OR COMMERCIAL MORTGAGE-BACKED DEBT SECURITIES HAVING A
DEBT RATING AND WEIGHTED AVERAGE LIFE INDICATED IN THE TRANCHE A TABLE FOR
SPECIFIED PERCENTAGES RELATING TO MORTGAGE-BACKED DEBT SECURITIES.

“Tranche A Specified Financial Asset Value Amount” means, for each Tranche A
Specified Financial Asset which is an Eligible Specified Financial Asset, as of
any date, the product of the Value of such Tranche A Specified Financial Asset
as of the most recent date such Value is required to be determined pursuant to
Section 6.02 and the Specified Percentage applicable to such Tranche A Specified
Financial Asset, and subtracting from such product, in each case, any amount
secured by a prior Lien.

“Tranche B Availability” means, at any time, the lesser of (a) an amount not
less than zero and otherwise equal to (i) the Aggregate Commitment Amount minus
(ii) Total Outstandings and (b) an amount not less than zero and otherwise equal
to (i) the Tranche B Borrowing Base minus (ii) the Outstanding Amount of Tranche
B Loans, in each case as of such time.

“Tranche B Borrowing Base” means an amount, as of any date, equal to (a) the sum
of each and all Tranche B Specified Financial Asset Value Amounts as of such
date minus (b) the amount of the Delayed Draw Reserve as of such date.

“Tranche B Loans” means any Loan made with reference to Tranche B Availability.

“Tranche B Specified Financial Asset” means any financial asset described in one
of the following categories that also satisfies the applicable requirements of
an “Eligible Specified Asset”:


(A)           PUBLICLY TRADED INVESTMENT GRADE DEBT SECURITIES RATED BBB-/BAA3
OR HIGHER;


(B)           DEBT SECURITIES PLACED PRIVATELY UNDER SEC RULE 144A AND RATED
CCC-/CAA3 OR HIGHER OR NAIC 5 OR HIGHER;


(C)           OTHER DEBT SECURITIES (INCLUDING, IN THE CASE OF CLO/CBO/CDO
TRANCHES, NON-RATED SECURITIES, WHETHER OR NOT TREATED AS DEBT FOR TAX
PURPOSES), EXCLUDING MORTGAGE-BACKED SECURITIES HAVING THE DEBT RATINGS
INDICATED IN THE TABLE FOR SPECIFIED PERCENTAGES;


(D)           FIRST LIEN BANK LOANS (I.E., BANK LOANS SECURED BY A FIRST
PRIORITY SECURITY INTEREST IN AND LIEN ON SUBSTANTIALLY ALL OF THE MATERIAL
OBLIGORS’ ASSETS);


(E)           SECOND LIEN BANK LOANS (I.E., BANK LOANS SECURED BY A SECOND
PRIORITY SECURITY INTEREST IN AND LIEN ON SUBSTANTIALLY ALL OF THE MATERIAL
OBLIGORS’ ASSETS);


(F)            MEZZANINE OBLIGATIONS;


(G)           BRIDGE LOANS;


(H)           SENIOR UNSECURED DEBT HAVING A DEBT RATING INDICATED IN THE
TRANCHE B TABLE FOR SPECIFIED PERCENTAGES;


(I)            FOR ALL SPECIFIED FINANCIAL ASSETS DEFINED IN ITEMS (A) THROUGH
(H), (J) AND (K) UNDER THIS DEFINITION, INVESTMENTS DENOMINATED IN U.S. DOLLARS,
EUROS, BRITISH POUNDS OR JAPANESE YEN;


(J)            MORTGAGE-BACKED DEBT SECURITIES INTEREST-ONLY STRIPS; OR

26


--------------------------------------------------------------------------------


 


(K)           RESIDENTIAL OR COMMERCIAL MORTGAGE-BACKED DEBT SECURITIES HAVING A
DEBT RATING AND WEIGHTED AVERAGE LIFE INDICATED IN THE TRANCHE B TABLE FOR
SPECIFIED PERCENTAGES RELATING TO MORTGAGE-BACKED DEBT SECURITIES.

“Tranche B Specified Financial Asset Value Amount” means, for each Tranche B
Specified Financial Asset which is an Eligible Specified Financial Asset as of
any date, the product of the Value of each such Tranche B Specified Financial
Asset as of the most recent date such Value is required to be determined under
Section 6.02 and the Specified Percentage applicable to such Tranche B Specified
Financial Asset, subject to any Applicable Sublimit and, to the extent
applicable, a Concentration Limit.

“Trust Preferred Financing Vehicle” has the meaning assigned to such term in the
definition of Trust Preferred Securities Transaction.

“Trust Preferred Securities Transaction” means a transaction pursuant to which
(i) a Borrower (or any Subsidiary of a Borrower) issues unsecured, subordinated,
Debt Securities to, or borrows on an unsecured, subordinated basis from, any
trust or other entity that, as its primary purpose, provides financing to a
Borrower (or any Subsidiary of a Borrower) (a “Trust Preferred Financing
Vehicle”; such indebtedness of a Borrower or any of its Subsidiaries owing to a
Trust Preferred Financing Vehicle, “Trust Preferred Indebtedness”) and (ii) the
Trust Preferred Financing Vehicle funds such financing of such Borrower (or such
Subsidiary of a Borrower) by issuing and selling preferred securities having a
mandatory redemption date no earlier than 30 years and not subject to redemption
in less than 5 years from the date of their issuance (other than at the option
of a Borrower or applicable Subsidiary upon the occurrence of a Special Event)
(“Trust Preferred Securities”), which securities may be guaranteed on an
unsecured, subordinated basis by such Borrower or such Subsidiary to the extent
that the trustee has failed to make distributions from payments received from
such Borrower or such Subsidiary (each such guaranty, a “Trust Preferred
Guaranty”, collectively, “Trust Preferred Guarantees”).

“Type” means, with respect to a Loan, its character as a Base Rate Loan, Daily
Floating Eurodollar Loan or a Fixed Period Eurodollar Loan.

“Unfunded Delayed Draw Amount” means, as of any date, and for any Delayed Draw
Loan that is a Tranche B Specified Financial Asset as of such date, an amount
equal to the maximum unfunded portion of such Delayed Draw Loan that could be
required to be funded by a Borrower as of or after such date.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unsecured Indebtedness” means unsecured Indebtedness incurred by any Borrower
or any Subsidiary in the course of its business as such business is described in
the KKR Financial Corp. Form 10-K.

“Value” means, on any date, in relation to an Eligible Specified Financial
Asset, the fair market value of the Eligible Specified Financial Asset,
determined, where applicable on a settlement basis, in the following order of
priority:

27


--------------------------------------------------------------------------------


 


(A)           IF THE ELIGIBLE SPECIFIED FINANCIAL ASSET IS OF A TYPE SOLD ON A
RECOGNIZED EXCHANGE, THE CLOSING PRICE ON THE EXCHANGE AS OF SUCH DATE;


(B)           IF THE ELIGIBLE SPECIFIED FINANCIAL ASSET IS OF A TYPE FOR WHICH
SALES QUOTATIONS ARE PROVIDED BY IDC, LOAN X, LOAN PRICING CORPORATION OR ANY
OTHER PRICING SERVICE APPROVED BY THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, WHICH SHALL BE EXERCISED IN A COMMERCIALLY REASONABLE MANNER, THE
SALES PRICE PROVIDED BY THE PRICING SERVICE AS OF SUCH DATE;


(C)           IF THE ELIGIBLE SPECIFIED FINANCIAL ASSET IS OF A TYPE FOR WHICH
SALES QUOTATIONS ARE AVAILABLE FROM BANK OF AMERICA, BEAR STEARNS, CITIGROUP,
CREDIT SUISSE, DEUTSCHE BANK, GOLDMAN SACHS, JPMORGAN, LEHMAN BROTHERS, MERRILL
LYNCH, UBS, OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OTHER DEALERS APPROVED
BY THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, WHICH SHALL BE EXERCISED IN
A COMMERCIALLY REASONABLE MANNER, THE AVERAGE OF THE BID PRICES AS OF SUCH DATE
PROVIDED BY AT LEAST TWO OF SUCH DEALERS; AND


(D)           IN ALL OTHER CASES, THE VALUE IS THE AMOUNT AGREED TO IN WRITING
(AS OF OR FOR ANY DATE(S) SET FORTH THEREIN) BY THE ADMINISTRATIVE AGENT AND THE
BORROWERS OR, IN THE ABSENCE OF AGREEMENT, THE AMOUNT APPRAISED BY AN
UNAFFILIATED AND DISINTERESTED NATIONALLY RECOGNIZED THIRD PARTY APPRAISER,
EXPERIENCED IN VALUING FINANCIAL ASSETS OF THAT TYPE, SELECTED BY THE BORROWERS
OR THE AMOUNT DETERMINED BY THE ADMINISTRATIVE AGENT BASED UPON ITS OWN INTERNAL
VALUATION, WHICHEVER IS LOWER, IN EACH CASE AS OF SUCH DATE.


1.02        OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN
DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

28


--------------------------------------------------------------------------------


 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


1.03        ACCOUNTING TERMS.  (A)  GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.


(B)           CHANGES IN GAAP.  KKR FINANCIAL SHALL PROVIDE A WRITTEN SUMMARY OF
MATERIAL CHANGES IN GAAP OR IN THE CONSISTENT APPLICATION THEREOF IN ACCORDANCE
WITH SECTION 6.02(A).  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE
COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWERS OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


(C)           CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES
HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF KKR FINANCIAL AND ITS
SUBSIDIARIES OR TO THE DETERMINATION OF ANY AMOUNT FOR KKR FINANCIAL AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH
CASE, BE DEEMED TO INCLUDE EACH VARIABLE INTEREST ENTITY THAT KKR FINANCIAL IS
REQUIRED TO CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 — CONSOLIDATION
OF VARIABLE INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51 (JANUARY 2003) AS
IF SUCH VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.


1.04        ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY KKR
FINANCIAL PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


1.05        TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


ARTICLE II.
THE COMMITMENTS AND BORROWINGS


2.01        REVOLVING LOANS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE TRANCHE A LOANS AND TRANCHE B LOANS
TO THE BORROWERS FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY
PERIOD, IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT
OF SUCH LENDER’S COMMITMENT; PROVIDED THAT, AFTER GIVING EFFECT TO ANY REVOLVING
LOAN, (I) THE OUTSTANDING AMOUNT OF THE LOANS IN THE APPLICABLE TRANCHE DOES NOT
EXCEED (A) IN THE CASE OF TRANCHE A LOANS, TRANCHE A AVAILABILITY AND (B) IN THE
CASE OF TRANCHE B LOANS, TRANCHE B AVAILABILITY, (II) THE TOTAL OUTSTANDINGS DO
NOT EXCEED THE AGGREGATE BORROWING AVAILABILITY, AND (III) THE AGGREGATE
OUTSTANDING AMOUNT OF THE REVOLVING LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWINGLINE LOANS DO NOT
EXCEED SUCH LENDER’S COMMITMENT.  WITHIN THE LIMITS OF EACH LENDER’S COMMITMENT,
AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE

29


--------------------------------------------------------------------------------



 


BORROWERS MAY BORROW UNDER THIS SECTION 2.01, PREPAY UNDER SECTION 2.04, AND
REBORROW UNDER THIS SECTION 2.01.  REVOLVING LOANS MAY BE BASE RATE LOANS, FIXED
PERIOD EURODOLLAR LOANS OR DAILY FLOATING EURODOLLAR LOANS, AS FURTHER PROVIDED
HEREIN.


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF REVOLVING LOANS.


(A)           EACH REVOLVING LOAN, EACH CONVERSION OF REVOLVING LOANS FROM ONE
TYPE TO ANOTHER, AND EACH CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS SHALL BE
MADE UPON A BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY
BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED
DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF FIXED PERIOD
EURODOLLAR LOANS OR OF ANY CONVERSION OF FIXED PERIOD EURODOLLAR LOANS TO BASE
RATE LOANS, (II) ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ANY BORROWING
OF, CONVERSION TO OR CONTINUATION OF DAILY FLOATING EURODOLLAR LOANS OR OF ANY
CONVERSION OF DAILY FLOATING EURODOLLAR LOANS TO BASE RATE LOANS AND (III) ON
THE REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH TELEPHONIC NOTICE
BY ANY BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY
DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN REVOLVING LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE REQUESTING
BORROWER.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF FIXED PERIOD
EURODOLLAR LOANS OR DAILY FLOATING EURODOLLAR LOAN SHALL BE IN A PRINCIPAL
AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF. 
EXCEPT AS PROVIDED IN SECTION 2.03(C), EACH BORROWING OF OR CONVERSION TO BASE
RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF
$100,000 IN EXCESS THEREOF.  EACH REVOLVING LOAN NOTICE (WHETHER TELEPHONIC OR
WRITTEN) SHALL SPECIFY (I) WHETHER SUCH BORROWER IS REQUESTING A REVOLVING LOAN,
A CONVERSION OF REVOLVING LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
FIXED PERIOD EURODOLLAR LOANS, (II) THE REQUESTED DATE OF THE REVOLVING LOAN,
CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY),
(III) THE PRINCIPAL AMOUNT OF REVOLVING LOANS TO BE BORROWED, CONVERTED OR
CONTINUED, (IV) THE TYPE OF REVOLVING LOANS TO BE BORROWED OR TO WHICH EXISTING
REVOLVING LOANS ARE TO BE CONVERTED, (V) THE TENOR OF THE REVOLVING LOANS TO BE
BORROWED AND (VI) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO.  IF THE APPLICABLE BORROWER FAILS TO SPECIFY A TYPE OF
REVOLVING LOAN IN A REVOLVING LOAN NOTICE OR IF SUCH BORROWER FAILS TO GIVE A
TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE
REVOLVING LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE FIXED PERIOD
EURODOLLAR LOANS.  IF THE APPLICABLE BORROWER REQUESTS A REVOLVING LOAN OF,
CONVERSION TO, OR CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS IN ANY SUCH
REVOLVING LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


(B)           FOLLOWING RECEIPT OF A REVOLVING LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE OF THE APPLICABLE REVOLVING LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWERS, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE
CASE OF A REVOLVING LOAN, EACH LENDER SHALL MAKE THE AMOUNT OF ITS REVOLVING
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE REVOLVING LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL BORROWING, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT BY WIRE TRANSFER OF SUCH FUNDS TO THE ACCOUNT SPECIFIED BY
THE APPLICABLE BORROWER.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A FIXED PERIOD EURODOLLAR
LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD
FOR SUCH LOAN.  DURING THE EXISTENCE OF A DEFAULT,

30


--------------------------------------------------------------------------------



 


NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS FIXED PERIOD
EURODOLLAR LOANS OR DAILY FLOATING EURODOLLAR LOANS WITHOUT THE CONSENT OF THE
REQUIRED LENDERS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY DAILY FLOATING EURODOLLAR
LOANS OR ANY INTEREST PERIOD FOR FIXED PERIOD EURODOLLAR LOANS UPON
DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE LOANS ARE
OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND THE LENDERS
OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE
PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


(E)           AFTER GIVING EFFECT TO ALL REVOLVING LOANS, ALL CONVERSIONS OF
REVOLVING LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF REVOLVING
LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN (10) INTEREST PERIODS
IN EFFECT WITH RESPECT TO REVOLVING LOANS.


2.03        SWINGLINE LOANS.


(A)           THE SWINGLINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWINGLINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.03, TO MAKE TRANCHE A LOANS AND
TRANCHE B LOANS (EACH SUCH LOAN, A “SWINGLINE LOAN”) TO THE BORROWERS FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWINGLINE
SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWINGLINE LOANS, WHEN AGGREGATED
WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF REVOLVING LOANS OF
THE LENDER ACTING AS SWINGLINE LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S
COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWINGLINE LOAN,
(I) THE OUTSTANDING AMOUNT OF THE LOANS IN THE APPLICABLE TRANCHE DOES NOT
EXCEED (A) IN THE CASE OF TRANCHE A LOANS, TRANCHE A AVAILABILITY AND (B) IN THE
CASE OF TRANCHE B LOANS, TRANCHE B AVAILABILITY, (II) THE TOTAL OUTSTANDINGS DO
NOT EXCEED THE AGGREGATE BORROWING AVAILABILITY, AND (III) THE AGGREGATE
OUTSTANDING AMOUNT OF THE REVOLVING LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWINGLINE LOANS SHALL NOT
EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER, THAT THE APPLICABLE
BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWINGLINE LOAN TO REFINANCE ANY
OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS
SECTION 2.03, PREPAY UNDER SECTION 2.04, AND REBORROW UNDER THIS SECTION 2.03. 
EACH SWINGLINE LOAN SHALL BE EITHER A BASE RATE LOAN OR A DAILY FLOATING
EURODOLLAR LOAN AS SELECTED BY THE APPLICABLE BORROWER.  IMMEDIATELY UPON THE
MAKING OF A SWINGLINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWINGLINE LENDER A
RISK PARTICIPATION IN SUCH SWINGLINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF
SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWINGLINE LOAN. 
NOTWITHSTANDING THE FOREGOING AND SUBJECT TO SUBSECTION (C) BELOW, NO LENDER
HEREUNDER, OTHER THAN THE SWINGLINE LENDER, SHALL BE REQUIRED TO MAKE A DAILY
FLOATING EURODOLLAR LOAN.


(B)           BORROWING PROCEDURES.  EACH SWINGLINE BORROWING SHALL BE MADE UPON
THE APPLICABLE BORROWER’S IRREVOCABLE NOTICE TO THE SWINGLINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
3:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $1,000,000, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE
AGENT OF A WRITTEN SWINGLINE LOAN NOTICE, WHICH SHALL SPECIFY (I) THE REQUESTED
DATE OF THE SWINGLINE BORROWING, (II) THE PRINCIPAL AMOUNT OF SWINGLINE LOAN,
(III) THE TENOR OF THE SWINGLINE LOAN TO BE BORROWED AND (IV) THE DURATION WITH
RESPECT THERETO.  PROMPTLY AFTER RECEIPT BY THE SWINGLINE LENDER OF ANY
TELEPHONIC SWINGLINE LOAN NOTICE, THE SWINGLINE LENDER WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS ALSO RECEIVED

31


--------------------------------------------------------------------------------



 


SUCH SWINGLINE LOAN NOTICE AND, IF NOT, THE SWINGLINE LENDER WILL NOTIFY THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF. 
UNLESS THE SWINGLINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING)
FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY LENDER) PRIOR TO
4:00 P.M. ON THE DATE OF THE PROPOSED SWINGLINE BORROWING (A) DIRECTING THE
SWINGLINE LENDER NOT TO MAKE SUCH SWINGLINE LOAN AS A RESULT OF THE LIMITATIONS
SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.03(A), OR (B) THAT
ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN
SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWINGLINE
LENDER WILL, NOT LATER THAN 4:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH
SWINGLINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWINGLINE LOAN AVAILABLE TO THE
APPLICABLE BORROWER AT ITS OFFICE BY WIRE TRANSFER TO THE ACCOUNT SPECIFIED BY
THE APPLICABLE BORROWER.


(C)           REFINANCING OF SWINGLINE LOANS.

(I)            THE SWINGLINE LENDER, AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY REQUEST, ON BEHALF OF THE BORROWERS (EACH OF WHICH HEREBY
IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO SO REQUEST ON ITS BEHALF), THAT
EACH LENDER MAKE A BASE RATE LOAN OR FIXED PERIOD EURODOLLAR LOAN, AS
APPLICABLE, IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN
WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A REVOLVING LOAN NOTICE FOR
PURPOSES HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL
AMOUNT OF BASE RATE LOANS OR FIXED PERIOD EURODOLLAR LOANS, BUT SUBJECT TO THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02.  THE SWINGLINE LENDER SHALL FURNISH THE APPLICABLE BORROWER WITH A
COPY OF THE APPLICABLE REVOLVING LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH
NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN AMOUNT EQUAL TO
ITS APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH REVOLVING LOAN NOTICE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE
ACCOUNT OF THE SWINGLINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER
THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH REVOLVING LOAN NOTICE, WHEREUPON,
SUBJECT TO SECTION 2.03(C)(II), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL
BE DEEMED TO HAVE MADE A BASE RATE LOAN OR FIXED PERIOD EURODOLLAR LOAN, AS
APPLICABLE, TO THE APPLICABLE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT
SHALL REMIT THE FUNDS SO RECEIVED TO THE SWINGLINE LENDER.

(II)           IF FOR ANY REASON ANY SWINGLINE LOAN CANNOT BE REFINANCED BY SUCH
A REVOLVING LOAN IN ACCORDANCE WITH SECTION 2.03(C)(I), THE REQUEST FOR BASE
RATE LOANS OR FIXED PERIOD EURODOLLAR LOANS, AS APPLICABLE, SUBMITTED BY THE
SWINGLINE LENDER AS SET FORTH HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE
SWINGLINE LENDER THAT EACH OF THE LENDERS FUND ITS RISK PARTICIPATION IN THE
RELEVANT SWINGLINE LOAN AND EACH LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWINGLINE LENDER PURSUANT TO SECTION 2.03(C)(I) SHALL BE
DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWINGLINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME
SPECIFIED IN SECTION 2.03(C)(I), THE SWINGLINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE
SWINGLINE LENDER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE SWINGLINE LENDER IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE SWINGLINE LENDER IN CONNECTION WITH THE
FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS

32


--------------------------------------------------------------------------------


 

AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S REVOLVING LOAN
INCLUDED IN THE RELEVANT BORROWING OR FUNDED PARTICIPATION IN THE RELEVANT
SWINGLINE LOAN, AS THE CASE MAY BE.  A CERTIFICATE OF THE SWINGLINE LENDER
SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY
AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(IV)          EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS OR TO PURCHASE
AND FUND RISK PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS SECTION 2.03(C)
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWINGLINE LENDER, THE
BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH
LENDER’S OBLIGATION TO MAKE REVOLVING LOANS PURSUANT TO THIS SECTION 2.03(C) IS
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO SUCH FUNDING OF RISK
PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS
TO REPAY SWINGLINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.


(D)           REPAYMENT OF PARTICIPATIONS.

(I)            AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWINGLINE LOAN, IF THE SWINGLINE LENDER RECEIVES ANY PAYMENT
ON ACCOUNT OF SUCH SWINGLINE LOAN, THE SWINGLINE LENDER WILL DISTRIBUTE TO SUCH
LENDER ITS APPLICABLE PERCENTAGE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED BY
THE SWINGLINE LENDER.

(II)           IF ANY PAYMENT RECEIVED BY THE SWINGLINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWINGLINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWINGLINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWINGLINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWINGLINE LENDER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER
ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH
DEMAND UPON THE REQUEST OF THE SWINGLINE LENDER.  THE OBLIGATIONS OF THE LENDERS
UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.


(E)           INTEREST FOR ACCOUNT OF SWINGLINE LENDER.  THE SWINGLINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWINGLINE
LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE LOAN OR FIXED PERIOD EURODOLLAR
LOAN, AS APPLICABLE, OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.03 TO
REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE OF ANY SWINGLINE LOAN, INTEREST IN
RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE
SWINGLINE LENDER.


2.04        PREPAYMENTS.


(A)           THE BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY REVOLVING LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR
TO ANY DATE OF PREPAYMENT OF FIXED PERIOD EURODOLLAR LOANS, (B) ONE BUSINESS DAY
PRIOR TO ANY DATE OF PREPAYMENT OF DAILY FLOATING EURODOLLAR LOANS AND (C) ON
THE DATE OF PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT OF FIXED PERIOD
EURODOLLAR LOANS AND DAILY FLOATING EURODOLLAR LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND
(III) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF
LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.

33


--------------------------------------------------------------------------------



 


EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE
TYPE AND TENOR OF REVOLVING LOANS TO BE PREPAID AND, IF FIXED PERIOD EURODOLLAR
LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH
SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY ANY BORROWER, SUCH BORROWER SHALL MAKE
SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A FIXED PERIOD
EURODOLLAR LOAN OR A DAILY FLOATING EURODOLLAR LOAN SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE
REVOLVING LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGES.


(B)           THE BORROWERS MAY, UPON NOTICE TO THE SWINGLINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWINGLINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWINGLINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $1,000,000. 
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY ANY BORROWER, SUCH BORROWER SHALL MAKE SUCH PREPAYMENT AND
THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.


(C)           IF FOR ANY REASON, AT ANY TIME, (I) THE TOTAL OUTSTANDINGS EXCEED
THE AGGREGATE BORROWING AVAILABILITY AT SUCH TIME, (II) THE OUTSTANDING TRANCHE
A LOANS EXCEED THE TRANCHE A BORROWING BASE, OR (III) THE OUTSTANDING TRANCHE B
LOANS EXCEED THE TRANCHE B BORROWING BASE, THE BORROWERS SHALL IMMEDIATELY
PREPAY THE APPLICABLE LOANS IN AN AGGREGATE AMOUNT OF SUCH EXCESS, AS
APPLICABLE.


2.05        TERMINATION OR REDUCTION OF COMMITMENTS.  THE BORROWERS MAY, UPON
NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE COMMITMENTS HEREUNDER, AND,
FROM TIME TO TIME, PERMANENTLY REDUCE THE AGGREGATE COMMITMENT AMOUNT; PROVIDED
THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER
THAN 11:00 A.M. FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR
REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF
$5,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (III) THE
BORROWERS SHALL NOT TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER
GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL
OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENT AMOUNT, (IV) IF, AFTER GIVING
EFFECT TO ANY REDUCTION OF THE AGGREGATE COMMITMENTS, THE SWINGLINE SUBLIMIT
EXCEEDS THE AGGREGATE COMMITMENT AMOUNT, SUCH SUBLIMIT SHALL BE AUTOMATICALLY
REDUCED BY THE AMOUNT OF SUCH EXCESS AND (V) IN THE CASE OF A PARTIAL
TERMINATION OR REDUCTION OF THE COMMITMENTS, THE AGGREGATE COMMITMENT AMOUNT
SHALL NOT BE LESS THAN $50,000,000.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY THE LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF THE
AGGREGATE COMMITMENTS.  ANY REDUCTION OF THE AGGREGATE COMMITMENT AMOUNT SHALL
BE APPLIED TO THE COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE
PERCENTAGE.  ALL FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE
AGGREGATE COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


2.06        REPAYMENT OF LOANS.


(A)           THE BORROWERS SHALL REPAY TO THE LENDERS ON THE MATURITY DATE THE
AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS OUTSTANDING ON SUCH DATE.


(B)           THE BORROWERS SHALL REPAY EACH SWINGLINE LOAN ON THE EARLIEST TO
OCCUR OF (I) THE MATURITY DATE OR (II) THE DATE REQUESTED BY THE SWINGLINE
LENDER WHICH SHALL NOT BE EARLIER THAN THE BUSINESS DAY IN WHICH THE BORROWERS
MAY REQUEST BASE RATE LOANS PURSUANT TO SECTION 2.02.

34


--------------------------------------------------------------------------------


 


2.07        INTEREST.


(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH FIXED
PERIOD EURODOLLAR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE FIXED PERIOD
EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE FOR THE
APPLICABLE TRANCHE, (II) EACH DAILY FLOATING EURODOLLAR LOAN SHALL BEAR INTEREST
ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE
TO THE DATE OF PAYMENT THEREOF AT A RATE PER ANNUM EQUAL TO THE DAILY FLOATING
EURODOLLAR RATE PLUS THE APPLICABLE RATE FOR THE APPLICABLE TRANCHE, (III) EACH
BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE BASE RATE; AND (IV)
EACH SWINGLINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM THE APPLICABLE BORROWING DATE TO THE DATE OF PAYMENT THEREOF AT A
RATE PER ANNUM EQUAL TO, AT THE ELECTION OF THE BORROWERS, (A) THE BASE RATE OR
(B) THE DAILY FLOATING EURODOLLAR RATE PLUS THE APPLICABLE RATE FOR THE
APPLICABLE TRANCHE.


(B)           (I)            IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID
WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWERS UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


2.08        FEES.


(A)           FACILITY FEE.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
FACILITY FEE EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY AGGREGATE
COMMITMENT AMOUNT (OR, IF THE AGGREGATE COMMITMENTS HAVE TERMINATED, ON THE
OUTSTANDING AMOUNT OF ALL REVOLVING LOANS AND SWINGLINE LOANS), REGARDLESS OF
USAGE.  THE FACILITY FEE SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY
PERIOD (AND THEREAFTER SO LONG AS ANY REVOLVING LOANS OR SWINGLINE LOANS REMAIN
OUTSTANDING), INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS
IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON
THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING
WITH THE FIRST SUCH DATE TO OCCUR AFTER THE RESTATEMENT CLOSING DATE, AND ON THE
LAST DAY OF THE AVAILABILITY PERIOD (AND, IF APPLICABLE, THEREAFTER ON DEMAND). 
THE FACILITY FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY
CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL
BE COMPUTED AND

35


--------------------------------------------------------------------------------



 


MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.


(B)           OTHER FEES.  (I)  THE BORROWERS SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER, AS AMENDED, MODIFIED OR SUPPLEMENTED
BY THE FEE LETTER EXTENSION.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)           THE BORROWERS SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE
BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO
SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.


2.09        COMPUTATION OF INTEREST AND FEES.  ALL COMPUTATIONS OF INTEREST FOR
BASE RATE LOANS OR DAILY FLOATING EURODOLLAR LOANS SHALL BE MADE ON THE BASIS OF
A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL
OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY
YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS
APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR). 
INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND
SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.11(A), BEAR INTEREST FOR ONE
DAY.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


2.10        EVIDENCE OF DEBT.


(A)           THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED BY ONE OR MORE
ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE ADMINISTRATIVE AGENT IN
THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR
OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS TO THE BORROWERS AND THE INTEREST
AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL
NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE BORROWERS
HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND
THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS,
THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE
ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE
ADMINISTRATIVE AGENT, THE BORROWERS SHALL EXECUTE AND DELIVER TO SUCH LENDER
(THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S
LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES
TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), TENOR, AMOUNT
AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN SWINGLINE LOANS.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE
AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE
ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF
MANIFEST ERROR.


2.11        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY ANY BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY ANY
BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN

36


--------------------------------------------------------------------------------



 


DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE
SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH
LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN)
OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S
LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00
P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY
APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE
BY ANY BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL
BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE
REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY REVOLVING LOAN OF FIXED PERIOD EURODOLLAR LOANS (OR,
IN THE CASE OF ANY REVOLVING LOAN OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE
DATE OF SUCH REVOLVING LOAN) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH REVOLVING LOAN, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF A REVOLVING
LOAN OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN
ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A CORRESPONDING AMOUNT. 
IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER
AND THE BORROWERS SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH
ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWERS TO, BUT EXCLUDING, THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF
THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN THE CASE OF A
PAYMENT TO BE MADE BY THE BORROWERS, THE INTEREST RATE APPLICABLE TO BASE RATE
LOANS.  IF THE BORROWERS AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT TO THE BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY
THE BORROWERS FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE
REVOLVING LOAN TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S REVOLVING LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT
BY THE BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE
AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.

(II)           PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWERS
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS, AS THE CASE MAY BE, THE AMOUNT DUE.  IN
SUCH EVENT, IF THE BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF
THE LENDERS, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER, IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

37


--------------------------------------------------------------------------------


 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE BORROWING SET FORTH IN ARTICLE IV ARE
NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH
LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  ALL OBLIGATIONS OF THE LENDERS
PURSUANT TO THIS AGREEMENT (INCLUDING OBLIGATIONS TO MAKE REVOLVING LOANS, TO
FUND PARTICIPATIONS IN SWINGLINE LOANS AND TO MAKE PAYMENTS PURSUANT TO
SECTION 10.04(C)) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE
ANY REVOLVING LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER
SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
REVOLVING LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


2.12        SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
ANY PRINCIPAL OF OR INTEREST ON ANY OF THE REVOLVING LOANS MADE BY IT, OR THE
PARTICIPATIONS IN SWINGLINE LOANS HELD BY IT RESULTING IN SUCH LENDER’S
RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH REVOLVING
LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS PRO RATA
SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND (B)
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
SUBPARTICIPATIONS IN SWINGLINE LOANS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
OTHER AMOUNTS OWING THEM, PROVIDED THAT:

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
REVOLVING LOANS OR SUBPARTICIPATIONS IN SWINGLINE LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY SUBSIDIARY THEREOF (AS TO WHICH
THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

38


--------------------------------------------------------------------------------


 


2.13        INCREASE IN COMMITMENTS.


(A)           REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE BORROWERS MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE AGGREGATE
COMMITMENT AMOUNT BY AN AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING
$100,000,000; PROVIDED THAT (I) ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A
MINIMUM AMOUNT OF $25,000,000 AND INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS
THEREOF, AND (II) THE BORROWERS MAY MAKE A MAXIMUM OF FOUR (4) SUCH REQUESTS IN
ANY 12 MONTH PERIOD.  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWERS (IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN
WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN
TEN (10) BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


(B)           LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE.  ANY LENDER
NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO
INCREASE ITS COMMITMENT.  NO LENDER SHALL BE OBLIGATED TO INCREASE ITS
COMMITMENT HEREUNDER.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND
THE SWINGLINE LENDER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE
BORROWERS MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE AGGREGATE COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWERS SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWERS AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE
AND THE INCREASE EFFECTIVE DATE.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH BORROWER DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH
BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH BORROWER
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING THAT, BEFORE AND
AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND
AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 2.13, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01, AND (B) NO DEFAULT EXISTS.


(F)            LOANS; REALLOCATION OF OUTSTANDING AMOUNTS.

(I)            EXCEPT AS SET FORTH IN SUBSECTION (II) OF THIS SUBSECTION (F), IF
ANY ELIGIBLE ASSIGNEE BECOMES A LENDER HEREUNDER OR ANY LENDER’S COMMITMENT IS
INCREASED PURSUANT TO THIS SECTION, LOANS MADE ON OR AFTER THE APPLICABLE
INCREASE EFFECTIVE DATE SHALL BE MADE IN ACCORDANCE WITH THE APPLICABLE
PERCENTAGES OF EACH LENDER IN EFFECT ON AND AFTER SUCH INCREASE EFFECTIVE DATE
(EXCEPT TO THE EXTENT THAT ANY SUCH LOAN WOULD RESULT IN ANY LENDER MAKING AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS IN EXCESS OF ITS COMMITMENT, IN WHICH CASE
SUCH EXCESS

39


--------------------------------------------------------------------------------


 

AMOUNT WILL BE ALLOCATED TO AND MADE BY, ANY NEW LENDERS AND LENDERS WITH
INCREASED COMMITMENTS PURSUANT TO SUBSECTION (B) ABOVE, IN EACH CASE, IN
ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES).

(II)           UPON ANY INCREASE IN THE AGGREGATE COMMITMENT AMOUNT PURSUANT TO
THIS SECTION 2.13 THAT IS NOT PRO RATA AMONG ALL LENDERS, WITHIN 5 BUSINESS
DAYS, IN THE CASE OF ANY BASE RATE LOANS OUTSTANDING ON THE INCREASE EFFECTIVE
DATE, AND AT THE END OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO IN
THE CASE OF ANY FIXED PERIOD EURODOLLAR LOANS THEN OUTSTANDING, THE APPLICABLE
BORROWER SHALL PREPAY SUCH LOANS IN THEIR ENTIRETY AND, TO THE EXTENT SUCH
BORROWER ELECTS TO DO SO AND SUBJECT TO THE CONDITIONS SPECIFIED IN ARTICLE IV,
THE BORROWERS SHALL REBORROW SUCH LOANS FROM THE LENDERS IN PROPORTION TO THEIR
APPLICABLE PERCENTAGES AFTER GIVING EFFECT TO SUCH INCREASE, UNTIL SUCH TIME AS
ALL OUTSTANDING REVOLVING LOANS ARE HELD BY THE LENDERS IN SUCH PROPORTION.


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.12 OR 10.01 TO THE CONTRARY.


2.14        CONCERNING JOINT AND SEVERAL LIABILITY OF THE BORROWERS.


(A)           EACH OF THE BORROWERS IS ACCEPTING JOINT AND SEVERAL LIABILITY
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS IN CONSIDERATION OF THE FINANCIAL
ACCOMMODATIONS TO BE PROVIDED BY THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER
THIS CREDIT AGREEMENT, FOR THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH
OF THE BORROWERS AND IN CONSIDERATION OF THE UNDERTAKINGS OF EACH OTHER BORROWER
TO ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS.


(B)           EACH OF THE BORROWERS, JOINTLY AND SEVERALLY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A PRIMARY
OBLIGOR AND CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH EACH OTHER BORROWER,
WITH RESPECT TO THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
(INCLUDING, WITHOUT LIMITATION, ANY OBLIGATIONS ARISING UNDER THIS
SECTION 2.14), IT BEING THE INTENTION OF THE PARTIES HERETO THAT ALL THE
OBLIGATIONS SHALL BE THE JOINT AND SEVERAL OBLIGATIONS OF EACH OF THE BORROWERS
WITHOUT PREFERENCES OR DISTINCTION AMONG THEM.


(C)           IF AND TO THE EXTENT THAT ANY OF THE BORROWERS SHALL FAIL TO MAKE
ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS AS AND WHEN DUE OR TO PERFORM
ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF, THEN, IN EACH SUCH
EVENT, THE OTHER BORROWERS WILL MAKE SUCH PAYMENT WITH RESPECT TO, OR PERFORM,
SUCH OBLIGATION.


(D)           THE OBLIGATIONS OF EACH OF THE BORROWERS UNDER THE PROVISIONS OF
THIS SECTION 2.14 CONSTITUTE THE FULL RECOURSE OBLIGATIONS OF EACH OF THE
BORROWERS ENFORCEABLE AGAINST EACH SUCH PERSON TO THE FULL EXTENT OF ITS
PROPERTIES AND ASSETS, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR
ENFORCEABILITY OF THIS CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY OTHER
CIRCUMSTANCE WHATSOEVER.


(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH BORROWER
HEREBY WAIVES PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND, PROTEST, NOTICE OF
ACCEPTANCE OF ITS JOINT AND SEVERAL LIABILITY, NOTICE OF ANY AND ALL ADVANCES OF
THE LOANS MADE UNDER THIS CREDIT AGREEMENT AND ANY PROMISSORY NOTE ISSUED
HEREUNDER, NOTICE OF OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT (EXCEPT TO
THE EXTENT NOTICE IS EXPRESSLY REQUIRED TO BE GIVEN PURSUANT TO THE TERMS OF
THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS), OR OF ANY DEMAND FOR
ANY PAYMENT UNDER THIS CREDIT AGREEMENT, NOTICE OF ANY ACTION AT ANY TIME TAKEN
OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER OR IN RESPECT OF ANY
OF THE OBLIGATIONS HEREUNDER, ANY REQUIREMENT OF DILIGENCE AND, GENERALLY, ALL
DEMANDS, NOTICES AND OTHER FORMALITIES OF EVERY KIND IN CONNECTION WITH THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH

40


--------------------------------------------------------------------------------



 


BORROWER HEREBY WAIVES ALL DEFENSES WHICH MAY BE AVAILABLE BY VIRTUE OF ANY
VALUATION, STAY, MORATORIUM LAW OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
ANY RIGHT TO REQUIRE THE MARSHALING OF ASSETS OF THE BORROWERS AND ANY OTHER
ENTITY OR PERSON PRIMARILY OR SECONDARILY LIABLE WITH RESPECT TO ANY OF THE
OBLIGATIONS, AND ALL SURETY SHIP DEFENSES GENERALLY.  EACH BORROWER HEREBY
ASSENTS TO, AND WAIVES NOTICE OF, ANY EXTENSION OR POSTPONEMENT OF THE TIME FOR
THE PAYMENT, OR PLACE OR MANNER FOR PAYMENT, COMPROMISE, REFINANCING,
CONSOLIDATION OR RENEWALS OF ANY OF THE OBLIGATIONS HEREUNDER, THE ACCEPTANCE OF
ANY PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT OR OTHER ACTION OR ACQUIESCENCE
BY THE ADMINISTRATIVE AGENT AND THE LENDERS AT ANY TIME OR TIMES IN RESPECT OF
ANY DEFAULT BY ANY BORROWER IN THE PERFORMANCE OR SATISFACTION OF ANY TERM,
COVENANT, CONDITION OR PROVISION OF THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, ANY AND ALL OTHER INDULGENCES WHATSOEVER BY THE ADMINISTRATIVE AGENT
AND THE LENDERS IN RESPECT OF ANY OF THE OBLIGATIONS HEREUNDER, AND THE TAKING,
ADDITION, SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR TIMES, OF
ANY SECURITY FOR ANY OF SUCH OBLIGATIONS OR THE ADDITION, SUBSTITUTION OR
RELEASE, IN WHOLE OR IN PART, OF ANY BORROWER OR ANY OTHER ENTITY OR PERSON
PRIMARILY OR SECONDARILY LIABLE FOR ANY OBLIGATION. SUCH BORROWER FURTHER AGREES
THAT ITS OBLIGATIONS SHALL NOT BE RELEASED OR DISCHARGED, IN WHOLE OR IN PART,
OR OTHERWISE AFFECTED BY THE ADEQUACY OF ANY RIGHTS WHICH THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY HAVE AGAINST ANY COLLATERAL SECURITY OR OTHER MEANS OF
OBTAINING REPAYMENT OF ANY OF THE OBLIGATIONS, THE IMPAIRMENT OF ANY COLLATERAL
SECURITY SECURING THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO
PROTECT OR PRESERVE ANY RIGHTS WHICH ANY ADMINISTRATIVE AGENT OR ANY LENDER MAY
HAVE IN SUCH COLLATERAL SECURITY OR THE SUBSTITUTION, EXCHANGE, SURRENDER,
RELEASE, LOSS OR DESTRUCTION OF ANY SUCH COLLATERAL SECURITY, ANY OTHER ACT OR
OMISSION WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH
BORROWER, OR OTHERWISE OPERATE AS A RELEASE OR DISCHARGE OF SUCH BORROWER, ALL
OF WHICH MAY BE DONE WITHOUT NOTICE TO SUCH BORROWER.  IF FOR ANY REASON ANY
OTHER BORROWER HAS NO LEGAL EXISTENCE OR IS UNDER NO LEGAL OBLIGATION TO
DISCHARGE ANY OF THE OBLIGATIONS, OR IF ANY OF THE OBLIGATIONS HAVE BECOME
IRRECOVERABLE FROM ANY OTHER BORROWER BY REASON OF SUCH OTHER BORROWER’S
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OR BY OTHER OPERATION OF LAW OR FOR ANY
REASON, THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY SHALL NEVERTHELESS BE BINDING ON SUCH BORROWER TO THE SAME EXTENT AS IF
SUCH BORROWER AT ALL TIMES HAD BEEN THE SOLE OBLIGOR ON SUCH OBLIGATIONS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH BORROWER ASSENTS TO ANY
OTHER ACTION OR DELAY IN ACTING OR FAILURE TO ACT ON THE PART OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, INCLUDING, WITHOUT LIMITATION, ANY FAILURE
STRICTLY OR DILIGENTLY TO ASSERT ANY RIGHT OR TO PURSUE ANY REMEDY OR TO COMPLY
FULLY WITH APPLICABLE LAWS OR REGULATIONS THEREUNDER WHICH MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION 2.14, AFFORD GROUNDS FOR TERMINATING, DISCHARGING OR
RELIEVING SUCH BORROWER, IN WHOLE OR IN PART, FROM ANY OF ITS OBLIGATIONS UNDER
THIS SECTION 2.14, IT BEING THE INTENTION OF EACH BORROWER THAT, SO LONG AS ANY
OF THE OBLIGATIONS HEREUNDER REMAIN UNSATISFIED, THE OBLIGATIONS OF SUCH
BORROWER UNDER THIS SECTION 2.14 SHALL NOT BE DISCHARGED EXCEPT BY PERFORMANCE
AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE. THE OBLIGATIONS OF EACH
BORROWER UNDER THIS SECTION 2.14 SHALL NOT BE DIMINISHED OR RENDERED
UNENFORCEABLE BY ANY WINDING UP, REORGANIZATION, ARRANGEMENT, LIQUIDATION,
RECONSTRUCTION OR SIMILAR PROCEEDING WITH RESPECT TO ANY RECONSTRUCTION OR
SIMILAR PROCEEDING WITH RESPECT TO ANY OTHER BORROWER, OR ANY OF THE LENDERS. 
THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS HEREUNDER SHALL CONTINUE IN
FULL FORCE AND EFFECT NOTWITHSTANDING ANY ABSORPTION, MERGER, AMALGAMATION OR
ANY OTHER CHANGE WHATSOEVER IN THE NAME, OWNERSHIP, MEMBERSHIP, CONSTITUTION OR
PLACE OF FORMATION OF ANY BORROWER OR THE LENDERS.  EACH OF THE BORROWERS
ACKNOWLEDGES AND CONFIRMS THAT IT HAS ITSELF ESTABLISHED ITS OWN ADEQUATE MEANS
OF OBTAINING FROM THE OTHER BORROWERS ON A CONTINUING BASIS ALL INFORMATION
DESIRED BY SUCH BORROWER CONCERNING THE FINANCIAL CONDITION OF THE OTHER
BORROWERS AND THAT EACH SUCH BORROWER WILL LOOK TO THE OTHER BORROWERS AND NOT
TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN ORDER FOR SUCH BORROWER TO KEEP
ADEQUATELY INFORMED OF CHANGES IN THE OTHER BORROWERS’ RESPECTIVE FINANCIAL
CONDITIONS.


(F)            THE PROVISIONS OF THIS SECTION 2.14 ARE MADE FOR THE BENEFIT OF
THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS, AND MAY BE ENFORCED BY IT OR THEM FROM TIME TO TIME
AGAINST ANY OR ALL OF THE BORROWERS AS OFTEN AS OCCASION THEREFOR MAY ARISE AND
WITHOUT REQUIREMENT ON THE PART OF THE LENDERS, THE ADMINISTRATIVE AGENT OR SUCH
SUCCESSOR OR ASSIGN FIRST

41


--------------------------------------------------------------------------------



 


TO MARSHAL ANY OF ITS OR THEIR CLAIMS OR TO EXERCISE ANY OF ITS OR THEIR RIGHTS
AGAINST THE OTHER BORROWERS OR TO EXHAUST ANY REMEDIES AVAILABLE TO IT OR THEM
AGAINST ANY OTHER BORROWER OR TO RESORT TO ANY OTHER SOURCE OR MEANS OF
OBTAINING PAYMENT OF ANY OF THE OBLIGATIONS HEREUNDER OR TO ELECT ANY OTHER
REMEDY.  THE PROVISIONS OF THIS SECTION 2.14 SHALL REMAIN IN EFFECT UNTIL ALL OF
THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL OR OTHERWISE FULLY SATISFIED.  IF
AT ANY TIME, ANY PAYMENT, OR ANY PART THEREOF; MADE IN RESPECT OF ANY OF THE
OBLIGATIONS, IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
LENDER OR ANY ADMINISTRATIVE AGENT UPON THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF ANY OF THE BORROWERS, OR OTHERWISE, THE PROVISIONS OF THIS
SECTION 2.14 WILL FORTHWITH BE REINSTATED IN EFFECT, AS THOUGH SUCH PAYMENT HAD
NOT BEEN MADE.


(G)           EACH OF THE BORROWERS HEREBY AGREES THAT IT WILL NOT ENFORCE ANY
OF ITS RIGHTS OF REIMBURSEMENT, CONTRIBUTION, SUBROGATION OR THE LIKE AGAINST
ANY OTHER BORROWER WITH RESPECT TO ANY LIABILITY INCURRED BY IT HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS, ANY PAYMENTS MADE BY IT TO ANY OF THE
LENDERS OR THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE OBLIGATIONS OR
ANY COLLATERAL SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE OBLIGATIONS HAVE
BEEN INDEFEASIBLY PAID IN FULL IN CASH.  ANY CLAIM WHICH ANY BORROWER MAY HAVE
AGAINST ANY OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO THE LENDERS OR THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS ARE HEREBY
EXPRESSLY MADE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT, WITHOUT LIMITATION AS
TO ANY INCREASES IN THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER, TO THE
PRIOR PAYMENT IN FULL OF THE OBLIGATIONS AND, IN THE EVENT OF ANY INSOLVENCY,
BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR
PROCEEDING UNDER THE LAWS OF ANY JURISDICTION RELATING TO ANY BORROWER, ITS
DEBTS OR ITS ASSETS, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH OBLIGATIONS
SHALL BE PAID IN FULL BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY CHARACTER,
WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY OTHER
BORROWER THEREFORE.


(H)           EACH OF THE BORROWERS HEREBY AGREES THAT THE PAYMENT OF ANY
AMOUNTS DUE WITH RESPECT TO THE INDEBTEDNESS OWING BY ANY BORROWER TO ANY OTHER
BORROWER IS HEREBY SUBORDINATED TO THE PRIOR PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS.  EACH BORROWER HEREBY AGREES THAT AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT, SUCH BORROWER WILL NOT
DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO COLLECT ANY INDEBTEDNESS OF ANY OTHER
BORROWER OWING TO SUCH BORROWER UNTIL THE OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL IN CASH.  IF, NOTWITHSTANDING THE FOREGOING SENTENCE, SUCH BORROWER SHALL
COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN RESPECT OF SUCH INDEBTEDNESS, SUCH
AMOUNTS SHALL BE COLLECTED, ENFORCED AND RECEIVED BY SUCH BORROWER AS TRUSTEE
FOR THE ADMINISTRATIVE AGENT AND BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR
THE PRO RATA ACCOUNTS OF THE LENDERS TO BE APPLIED TO REPAY THE OBLIGATIONS.


2.15        CONTRIBUTION.


(A)           TO THE EXTENT THAT ANY BORROWER SHALL MAKE A PAYMENT UNDER
SECTION 2.14 OF ALL OR ANY OF THE OBLIGATIONS (OTHER THAN LOANS MADE TO THAT
BORROWER FOR WHICH IT IS PRIMARILY LIABLE) (A “GUARANTOR PAYMENT”) THAT, TAKING
INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE
BY ANY OTHER BORROWER, EXCEEDS THE AMOUNT THAT SUCH BORROWER WOULD OTHERWISE
HAVE PAID IF EACH BORROWER HAD PAID THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH
GUARANTOR PAYMENT IN THE SAME PORTION THAT SUCH BORROWER’S “ALLOCABLE AMOUNT”
(AS DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT)
BORE TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE BORROWERS AS DETERMINED
IMMEDIATELY PRIOR TO THE MAKING OF SUCH GUARANTOR PAYMENT, THEN, FOLLOWING
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND TERMINATION OF THE
COMMITMENTS, SUCH BORROWER SHALL BE ENTITLED TO RECEIVE CONTRIBUTION AND
INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY, THE OTHER BORROWERS FOR THE
NET AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR RESPECTIVE ALLOCABLE
AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT.

42


--------------------------------------------------------------------------------


 


(B)           AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF ANY
BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM THAT COULD THEN BE
RECOVERED FROM SUCH BORROWER UNDER SECTION 2.15 WITHOUT RENDERING SUCH CLAIM
VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR
UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT
CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


(C)           THIS SECTION 2.15 IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS
OF BORROWERS AND NOTHING SET FORTH IN THIS SECTION 2.15 IS INTENDED OR SHALL
IMPAIR THE OBLIGATIONS OF THE BORROWERS, JOINTLY AND SEVERALLY, TO PAY ANY
AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS OF THIS CREDIT AGREEMENT, INCLUDING SECTION 2.14.  NOTHING CONTAINED IN
THIS SECTION 2.15 SHALL LIMIT THE LIABILITY OF ANY BORROWER TO PAY THE LOANS
MADE DIRECTLY OR INDIRECTLY TO THAT BORROWER AND ACCRUED INTEREST, FEES AND
EXPENSES WITH RESPECT THERETO FOR WHICH SUCH BORROWER SHALL BE PRIMARILY LIABLE.


(D)           THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF CONTRIBUTION AND
INDEMNIFICATION OF ANY BORROWER UNDER THIS SECTION 2.15 SHALL CONSTITUTE ASSETS
OF SUCH BORROWER.


(E)           THE RIGHTS OF AN INDEMNIFYING BORROWER AGAINST THE OTHER BORROWERS
UNDER THIS SECTION SHALL BE EXERCISABLE UPON THE FULL AND INDEFEASIBLE PAYMENT
OF THE OBLIGATIONS AND THE TERMINATION OF COMMITMENTS.


2.16        COLLATERAL SECURITY.  THE OBLIGATIONS SHALL BE SECURED BY A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL OF THE BORROWERS’ INTEREST IN
THE COLLATERAL, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AS DESCRIBED IN THE
SECURITY DOCUMENTS TO WHICH ANY OF THE BORROWERS IS A PARTY.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01        TAXES.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES, PROVIDED THAT IF THE BORROWERS SHALL BE REQUIRED BY
APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES FROM SUCH PAYMENTS, THEN (I) THE
SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION) THE ADMINISTRATIVE AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) THE BORROWERS SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND (III)
THE BORROWERS SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR ANY SUCH
LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWERS BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE

43


--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWERS TO A GOVERNMENTAL AUTHORITY,
THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH ANY BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWERS OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH
LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Any Foreign Lender shall deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF ANY BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) DULY COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWERS TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES, IN ITS SOLE DISCRETION, WHICH SHALL BE EXERCISED IN A
COMMERCIALLY REASONABLE MANNER, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR
OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWERS OR WITH RESPECT
TO WHICH ANY BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT
SHALL PAY TO SUCH BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS
UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE

44


--------------------------------------------------------------------------------



 


MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT EACH
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR
ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.


3.02        ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND FIXED
PERIOD EURODOLLAR LOANS OR DAILY FLOATING EURODOLLAR LOANS, OR TO DETERMINE OR
CHARGE INTEREST RATES BASED UPON THE FIXED PERIOD EURODOLLAR RATE OR THE DAILY
FLOATING EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL
RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE
DEPOSITS OF, DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY
SUCH LENDER TO THE BORROWERS THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF
SUCH LENDER TO MAKE OR CONTINUE FIXED PERIOD EURODOLLAR LOANS OR DAILY FLOATING
EURODOLLAR LOANS OR TO CONVERT BASE RATE LOANS TO FIXED PERIOD EURODOLLAR LOANS
OR DAILY FLOATING EURODOLLAR LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES
THE ADMINISTRATIVE AGENT AND THE BORROWERS THAT THE CIRCUMSTANCES GIVING RISE TO
SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWERS
SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT),
PREPAY OR, IF APPLICABLE, CONVERT ALL FIXED PERIOD EURODOLLAR LOANS OR DAILY
FLOATING EURODOLLAR LOANS OF SUCH LENDER TO BASE RATE LOANS, EITHER ON THE LAST
DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO
MAINTAIN SUCH LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE
BORROWERS SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


3.03        INABILITY TO DETERMINE RATES.  IF THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST
FOR A FIXED PERIOD EURODOLLAR LOAN OR A DAILY FLOATING EURODOLLAR LOAN, AS
APPLICABLE, OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS
ARE NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE
APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH FIXED PERIOD EURODOLLAR LOAN OR
DAILY FLOATING EURODOLLAR LOAN, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST
FOR DETERMINING THE FIXED PERIOD EURODOLLAR RATE OR DAILY FLOATING EURODOLLAR
RATE, AS APPLICABLE, FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED FIXED PERIOD EURODOLLAR LOAN OR DAILY FLOATING EURODOLLAR LOAN, AS
APPLICABLE, OR (C) THE FIXED PERIOD EURODOLLAR RATE OR DAILY FLOATING EURODOLLAR
RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED FIXED PERIOD
EURODOLLAR LOAN OR DAILY FLOATING EURODOLLAR LOAN DOES NOT ADEQUATELY AND FAIRLY
REFLECT THE COST OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE BORROWERS AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE LENDERS
TO MAKE OR MAINTAIN FIXED PERIOD EURODOLLAR LOANS OR DAILY FLOATING EURODOLLAR
LOANS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF
THE REQUIRED LENDERS) REVOKES SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE
BORROWERS MAY REVOKE ANY PENDING REQUEST FOR BORROWING OF, CONVERSION TO OR
CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS OR DAILY FLOATING EURODOLLAR
LOANS, AS APPLICABLE, OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH
REQUEST INTO A REQUEST FOR A BASE RATE LOAN IN THE AMOUNT SPECIFIED THEREIN.


3.04        INCREASED COSTS; RESERVES ON EURODOLLAR LOANS.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT

 

45


--------------------------------------------------------------------------------


OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE
REQUIREMENT REFLECTED CONTEMPLATED BY SECTION 3.04(E));

(II)           IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY
SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrowers will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, SUCH LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS WILL PAY TO SUCH LENDER,
AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWERS SHALL PAY SUCH LENDER, AS THE CASE MAY BE, THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH
LENDER, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO
CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180 DAYS PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).


(E)           RESERVES ON EURODOLLAR LOANS.  THE BORROWERS SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN EQUAL TO THE ACTUAL COSTS
OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE
DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED
THE BORROWERS SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.  IF A
LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE,
SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH
NOTICE.

46


--------------------------------------------------------------------------------



3.05        COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWERS SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE INCURRED BY IT AS A RESULT OF:


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN OR A DAILY FLOATING EURODOLLAR LOAN ON A DAY OTHER
THAN THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY,
MANDATORY, AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);


(B)           ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN OR A DAILY FLOATING EURODOLLAR LOAN ON THE DATE OR
IN THE AMOUNT NOTIFIED BY THE BORROWERS; OR


(C)           ANY ASSIGNMENT OF A FIXED PERIOD EURODOLLAR LOAN ON A DAY OTHER
THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY
THE BORROWERS PURSUANT TO SECTION 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  Notwithstanding the
foregoing, if, during the 120 day period following the Closing Date, the
Administrative Agent incurs any breakage costs on account of the syndication of
the credit facility established hereunder, the Borrowers shall immediately
reimburse the Administrative Agent for any such breakage costs.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Fixed
Period Eurodollar Loan made by it at the Fixed Period Eurodollar Rate used in
determining the Fixed Period Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Fixed Period Eurodollar
Loan was in fact so funded.


3.06        MITIGATION OBLIGATIONS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN
SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE
FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04, AS THE CASE MAY BE,
IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT TO SECTION 3.02, AS
APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER.  EACH BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


3.07        SURVIVAL.  ALL OF THE BORROWERS’ OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.

47


--------------------------------------------------------------------------------


ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS


4.01        CONDITIONS OF INITIAL BORROWING.  THE OBLIGATION OF EACH LENDER TO
MAKE ITS INITIAL BORROWING HEREUNDER IS SUBJECT TO SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE SIGNING
BORROWER, OR OTHER APPROPRIATE PARTY, AS APPLICABLE, AND EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, OR
TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS, AS NOTED BELOW:

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT, SUFFICIENT IN NUMBER FOR
DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWERS;

(II)           EXECUTED COUNTERPARTS OF THE COLLATERAL AGREEMENT AND SECURITY
AGREEMENT, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT AND
THE CUSTODIAN;

(III)          A NOTE EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

(IV)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH BORROWER
AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY AND
CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE
OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
SUCH BORROWER IS A PARTY;

(V)           SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH BORROWER IS DULY ORGANIZED OR FORMED,
AND THAT EACH OF THE BORROWERS IS VALIDLY EXISTING, IN GOOD STANDING AND
QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE SUCH BORROWERS’
OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(VI)          A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS AND DATED AS OF THE EFFECTIVE DATE OF THIS AGREEMENT) OF EACH OF
(I) THE IN-HOUSE GENERAL COUNSEL FOR THE BORROWERS, SUBSTANTIALLY IN THE FORM OF
EXHIBIT G-1 HERETO (II) SIDLEY AUSTIN LLP, COUNSEL FOR THE BORROWERS,
SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2 HERETO, (III) MAPLES AND CALDER,
COUNSEL FOR THE BORROWERS THAT ARE CAYMAN ISLANDS COMPANIES, WITH RESPECT TO
MATTERS OF CAYMAN ISLANDS LAW SUBSTANTIALLY IN THE FORM OF EXHIBIT G-3 AND (IV)
HUNTON & WILLIAMS LLP, COUNSEL FOR KKR FINANCIAL CORP., SUBSTANTIALLY IN THE
FORM OF EXHIBIT G-4 HERETO, AND IN EACH CASE, COVERING SUCH OTHER MATTERS
RELATING TO THE BORROWERS, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTION CONTEMPLATED HEREBY OR THEREBY AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST. THE BORROWERS HEREBY REQUEST SUCH COUNSEL TO DELIVER SUCH
OPINIONS;

(VII)         A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF EACH BORROWER, IN
A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER (A) ATTACHING COPIES OF
ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH BORROWER AND THE VALIDITY AGAINST SUCH BORROWER
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH CONSENTS, LICENSES AND
APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR (B) STATING THAT NO SUCH
CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

(VIII)        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF EACH BORROWER, IN
A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING (A) THAT THE
CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND 4.02(B) HAVE BEEN SATISFIED AND (B)
THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

48


--------------------------------------------------------------------------------


(IX)           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF EACH BORROWER,
IN A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, STATING THAT (I) NO ACTION,
SUIT, INVESTIGATION OR PROCEEDING IS PENDING OR THREATENED IN ANY COURT OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL INSTRUMENTALITY THAT PURPORTS TO AFFECT
ANY BORROWER OR ANY SUBSIDIARY THEREOF OR ANY TRANSACTION CONTEMPLATED BY THE
LOAN DOCUMENTS, IF SUCH ACTION, SUIT, INVESTIGATION OR PROCEEDING COULD HAVE A
MATERIAL ADVERSE EFFECT, (II) IMMEDIATELY PRIOR TO AND FOLLOWING THE
TRANSACTIONS CONTEMPLATED HEREIN, EACH OF THE BORROWERS SHALL BE SOLVENT, AND
(III) IMMEDIATELY AFTER THE EXECUTION OF THIS CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (A) NO DEFAULT OR EVENT OF DEFAULT EXISTS AND (B) ALL
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS
ARE TRUE AND CORRECT;

(X)            A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE LAST DAY OF THE
FISCAL QUARTER OF KKR FINANCIAL CORP. ENDED ON MARCH 31, 2007, SIGNED BY A
RESPONSIBLE OFFICER;

(XI)           EVIDENCE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, THAT THE SECURITY DOCUMENTS ARE EFFECTIVE TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT A LEGAL, VALID AND ENFORCEABLE FIRST LIEN AND
SECURITY INTEREST IN OR ON EACH ITEM OF COLLATERAL IN EXISTENCE AND OWNED OR
CONTROLLED BY THE BORROWERS AS OF THE CLOSING DATE (IN THE CASE OF KKR FINANCIAL
CORP. AND KKR TRS), AS OF THE DATE OF THE EXISTING CREDIT AGREEMENT (IN THE CASE
OF KKR TRS LTD) OR THE DATE HEREOF (IN THE CASE OF THE OTHER BORROWERS). ALL
FILINGS, RECORDINGS, DELIVERIES OF INSTRUMENTS AND OTHER ACTIONS NECESSARY OR
DESIRABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT TO PROTECT AND PRESERVE
SUCH SECURITY INTERESTS SHALL HAVE BEEN DULY EFFECTED;

(XII)          A COMPLETED AND FULLY EXECUTED PERFECTION CERTIFICATE FROM THE
BORROWERS AND THE RESULTS OF UNIFORM COMMERCIAL CODE SEARCHES (AND THE
EQUIVALENT THEREOF IN ALL APPLICABLE FOREIGN JURISDICTIONS) WITH RESPECT TO THE
COLLATERAL, INDICATING NO LIENS OTHER THAN LIENS PERMITTED BY SECTION 7.01(A)
AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS;

(XIII)         SATISFACTORY FINANCIAL STATEMENTS OF THE TYPE DESCRIBED IN
SECTION 6.01(B) FOR THE FISCAL QUARTER OF KKR FINANCIAL CORP. ENDED MARCH 31,
2007;

(XIV)        EVIDENCE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, THAT ALL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY
IN CONNECTION WITH THE FINANCING CONTEMPLATED BY THIS AGREEMENT AND THE
CONTINUING OPERATIONS OF EACH OF BORROWERS AND EACH OF THEIR SUBSIDIARIES SHALL
HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT;

(XV)         SATISFACTORY EVIDENCE THAT EACH OF THE FOLLOWING TRANSACTIONS SHALL
HAVE BEEN CONSUMMATED AS DESCRIBED IN THE KKR FINANCIAL FORM S-4:  (A) PURSUANT
TO THE MERGER AGREEMENT, KKR FINANCIAL MERGER CORP. SHALL HAVE BEEN MERGED WITH
AND INTO KKR FINANCIAL CORP., WITH KKR FINANCIAL CORP. BEING THE SURVIVING
ENTITY (THE “MERGER”), AND THE MERGER EFFECTIVE TIME SHALL HAVE OCCURRED,
(B) PURSUANT TO THE MERGER AGREEMENT, EACH OUTSTANDING SHARE OF COMMON STOCK OF
KKR FINANCIAL CORP. SHALL HAVE BEEN CONVERTED INTO ONE COMMON SHARE OF KKR
FINANCIAL, AND (C) EACH OTHER MATERIAL TRANSACTION DESCRIBED ON PAGES 64 THROUGH
68 IN THE KKR FINANCIAL FORM S-4 AS BEING CONSUMMATED BEFORE OR SUBSTANTIALLY
SIMULTANEOUSLY WITH THE MERGER, OTHER THAN THOSE DESCRIBED IN CLAUSES (I)
THROUGH (III) OF SECTION 6.12, BUT EXCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY
TRANSACTION DESCRIBED AS BEING CONSUMMATED IMMEDIATELY AFTER, OR AT ANY OTHER
TIME AFTER, THE MERGER.

49


--------------------------------------------------------------------------------


(XVI)        SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR THE REQUIRED
LENDERS REASONABLY MAY REQUIRE.


(B)           ANY FEES REQUIRED TO BE PAID ON OR BEFORE THE RESTATEMENT CLOSING
DATE UNDER THE FEE LETTER OR ANY OTHER LOAN DOCUMENT SHALL HAVE BEEN PAID, AND
THE FEE LETTER EXTENSION SHALL HAVE BEEN EXECUTED AND DELIVERED BY ALL PARTIES
THERETO.


(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE
AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE
EXTENT INVOICED PRIOR TO OR ON THE RESTATEMENT CLOSING DATE, PLUS SUCH
ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE
ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO
BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE
SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWERS
AND THE ADMINISTRATIVE AGENT).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Closing Date
specifying its objection thereto.


4.02        CONDITIONS TO ALL BORROWINGS.  THE OBLIGATION OF EACH LENDER TO
HONOR ANY REQUEST FOR BORROWING (OTHER THAN A REVOLVING LOAN NOTICE REQUESTING
ONLY A CONVERSION OF REVOLVING LOANS TO THE OTHER TYPE, OR A CONTINUATION OF
FIXED PERIOD EURODOLLAR LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS CONTAINED IN
ARTICLE V AND ANY OTHER LOAN DOCUMENT, AND WHICH ARE CONTAINED IN ANY DOCUMENT
FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL, AFTER
TAKING INTO ACCOUNT ANY MATERIALITY OR OTHER QUALIFICATION CONTAINED THEREIN, BE
TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING, EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT
THAT FOR PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO
THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B),
RESPECTIVELY, OF SECTION 6.01.


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED
BORROWING OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CURRENT BORROWING
BASE REPORT DATED WITHIN THREE (3) BUSINESS DAYS OF THE DRAWDOWN DATE OF SUCH
LOAN OR SUCH MORE RECENT BORROWING BASE REPORT AS THE ADMINISTRATIVE AGENT OR
ANY LENDER SHALL REASONABLY REQUEST.


(D)           IN THE EVENT THAT AN ASSET TO BE PURCHASED WITH THE PROCEEDS OF A
BORROWING MADE ON THE DATE OF THE BORROWING IS TO BE INCLUDED IN THE BORROWING
BASE AS OF THE DATE OF THE BORROWING, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT THE CONDITIONS REFERRED TO
IN CLAUSES (I), (II) AND (III) OF SECTION 2.01, AS APPLICABLE, HAVE BEEN
SATISFIED.


(E)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE SWINGLINE LENDER
SHALL HAVE RECEIVED A REQUEST FOR BORROWING IN ACCORDANCE WITH THE REQUIREMENTS
HEREOF.

50


--------------------------------------------------------------------------------


Each Request for Borrowing (other than a Revolving Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Fixed
Period Eurodollar Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable
Borrowing.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:


5.01        EXISTENCE, QUALIFICATION AND POWER.  EACH BORROWER (A) IS DULY
ORGANIZED OR FORMED, VALIDLY EXISTING AND, AS APPLICABLE, IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, (B) HAS ALL
REQUISITE POWER AND AUTHORITY AND ALL REQUISITE GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR LEASE ITS ASSETS AND CARRY
ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) IS DULY QUALIFIED AND IS LICENSED
AND, AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE
ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION OR LICENSE; EXCEPT IN EACH CASE REFERRED TO IN
CLAUSE (B)(I) OR (C), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.02        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH BORROWER OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS
PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR REQUIRE ANY PAYMENT TO BE MADE UNDER (I) ANY
CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON
OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES OR (II) ANY ORDER,
INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD
TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT; (C) VIOLATE ANY LAW; EXCEPT, IN
EACH CASE REFERRED TO IN CLAUSE (B) OR (C) TO THE EXTENT SUCH CONFLICT, BREACH,
CONTRAVENTION, PAYMENT OR VIOLATION WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF ANY OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OTHER THAN THE
LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS.


5.03        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT (I)
FOR THE FILING OF UCC FINANCING STATEMENTS AND (II) SUCH APPROVALS, CONSENTS,
EXEMPTIONS, AUTHORIZATIONS OR OTHER ACTIONS, NOTICES OR FILINGS AS HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR WHERE THE FAILURE TO OBTAIN
OR MAKE SUCH APPROVALS, CONSENTS, EXEMPTIONS, AUTHORIZATIONS OR OTHER ACTIONS,
NOTICES OR FILINGS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


5.04        BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH BORROWER THAT IS A PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH BORROWER, ENFORCEABLE AGAINST EACH BORROWER THAT IS
PARTY THERETO IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

51


--------------------------------------------------------------------------------



5.05        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; AND (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF KKR FINANCIAL CORP. AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF KKR FINANCIAL CORP.
AND ITS CONSOLIDATED SUBSIDIARIES DATED MARCH 31, 2007, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF KKR FINANCIAL CORP. AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND
THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE
OF CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END
AUDIT ADJUSTMENTS.


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED,
HOWEVER, THAT EACH OF THE PARTIES HERETO AGREES THAT THE CONVERSION AND
RESTRUCTURING TRANSACTIONS DESCRIBED ON PAGES 64 THROUGH 68 IN THE KKR FINANCIAL
FORM S-4 AND TO BE CONSUMMATED ON OR BEFORE THE MERGER EFFECTIVE TIME, AND THE
POST-CLOSING TRANSACTIONS DESCRIBED IN SECTION 6.12, SHALL NOT CONSTITUTE A
MATERIAL ADVERSE EFFECT.


5.06        LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, FORMAL
INVESTIGATIONS, CLAIMS OR DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS
AFTER DUE AND DILIGENT INVESTIGATION, THREATENED OR CONTEMPLATED, AT LAW, IN
EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST ANY
BORROWER OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY OF THEIR PROPERTIES OR
REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR (B) EITHER
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.07        NO DEFAULT.  NEITHER ANY BORROWER NOR ANY SUBSIDIARY THEREOF IS IN
DEFAULT UNDER OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION THAT COULD, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.


5.08        ENVIRONMENTAL COMPLIANCE.  EXCEPT WITH RESPECT TO ANY MATTERS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, NONE OF THE BORROWERS NOR ANY OF THEIR SUBSIDIARIES
(I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR
COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III)
HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR
(IV) KNOWS OF ANY BASIS THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY
ENVIRONMENTAL LIABILITY.


5.09        INSURANCE.  THE PROPERTIES OF THE BORROWERS AND THEIR SUBSIDIARIES
ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT
AFFILIATES OF THE BORROWERS, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE BORROWERS OR THE
APPLICABLE SUBSIDIARY OPERATES.

52


--------------------------------------------------------------------------------



5.10        TAXES.  EACH BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE
PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR
ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT (I) THOSE WHICH ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP AND (II) TO THE
EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO  HAVE A
MATERIAL ADVERSE EFFECT.


5.11        ERISA COMPLIANCE.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR
WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $25,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $25,000,000 THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


5.12        PROPERTIES.  (I) EACH OF THE BORROWERS AND EACH OF THEIR
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD, EASEMENT OR OTHER PROPERTY
INTERESTS IN, ALL ITS REAL AND PERSONAL PROPERTY NECESSARY TO ITS BUSINESS,
EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR
THEIR INTENDED PURPOSES AND EXCEPT WHERE THE FAILURE TO HAVE SUCH TITLE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.

(II)           EACH OF THE BORROWERS AND EACH OF THEIR SUBSIDIARIES OWNS, OR IS
LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY NECESSARY TO ITS BUSINESS, AND THE USE THEREOF BY SUCH
PERSON DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY
SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


5.13        INVESTMENT COMPANY ACT.  NONE OF THE BORROWER, ANY PERSON
CONTROLLING THE BORROWER, OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED
AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


5.14        DISCLOSURE.  THE BORROWERS HAVE DISCLOSED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER
RESTRICTIONS TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER
MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO REPORT, FINANCIAL
STATEMENT, CERTIFICATE OR OTHER WRITTEN INFORMATION FURNISHED BY OR ON BEHALF OF
ANY BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR
DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE, AS MODIFIED
OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING AS OF THE DATE FURNISHED; PROVIDED THAT, WITH RESPECT TO
PROJECTED FINANCIAL INFORMATION, THE BORROWERS REPRESENT ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME.


5.15        COMPLIANCE WITH LAWS.  EACH BORROWER AND EACH SUBSIDIARY THEREOF IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL
ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS PROPERTIES,
EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR

53


--------------------------------------------------------------------------------



ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY
THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.16        TAXPAYER IDENTIFICATION NUMBER.  THE BORROWERS’ TRUE AND CORRECT
U.S. TAXPAYER IDENTIFICATION NUMBERS ARE SET FORTH ON SCHEDULE 10.02.


5.17        SOLVENCY.  EACH OF THE BORROWERS IS AND, AFTER CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, WILL BE SOLVENT.


5.18        NO BURDENSOME RESTRICTIONS.  NONE OF THE BORROWERS IS A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY OTHER OBLIGATION OR ANY CHARTER OR
CORPORATE RESTRICTION OR ANY PROVISION OF ANY APPLICABLE LAW, RULE OR REGULATION
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE OR WOULD BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.19        BORROWING BASE REPORT.  THE MOST RECENT BORROWING BASE REPORT
DELIVERED BY THE BORROWERS ACCURATELY REFLECTS THE BORROWING BASE AND THE VALUE
OF ALL ELIGIBLE SPECIFIED FINANCIAL ASSETS INCLUDED THEREIN ON AND AS OF THE
DATE OF SUCH BORROWING BASE REPORT (OR, IN THE CASE OF VALUES, AS OF THE MOST
RECENT DATE THAT SUCH VALUES ARE REQUIRED TO BE DETERMINED UNDER SECTION 6.02)
AND ALL RELATED BORROWING BASE INFORMATION SET FORTH THEREIN AND THE VALUE OF
ALL ELIGIBLE SPECIFIED FINANCIAL ASSETS IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING BASE REPORT (OR, IN THE CASE OF
VALUES, AS OF THE MOST RECENT DATE THAT SUCH VALUES ARE REQUIRED TO BE
DETERMINED UNDER SECTION 6.02).

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrowers shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Subsidiary to:


6.01        FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER:


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF KKR FINANCIAL, A CONSOLIDATED BALANCE SHEET OF KKR
FINANCIAL AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH, IN EACH CASE, IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED BY A REPORT AND
OPINION OF DELOITTE & TOUCHE LLP OR ANOTHER REGISTERED PUBLIC ACCOUNTING FIRM OF
NATIONALLY RECOGNIZED STANDING, WHICH REPORT AND OPINION SHALL BE PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND APPLICABLE SECURITIES
LAWS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT OR
WITH RESPECT TO THE ABSENCE OF ANY MATERIAL MISSTATEMENT; AND


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF KKR
FINANCIAL, A CONSOLIDATED BALANCE SHEET OF KKR FINANCIAL AND ITS SUBSIDIARIES AS
AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL
QUARTER AND FOR THE PORTION OF KKR FINANCIAL’S FISCAL YEAR THEN ENDED, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL
QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, CERTIFIED BY THE CHIEF EXECUTIVE
OFFICER, CHIEF FINANCIAL OFFICER,

54


--------------------------------------------------------------------------------



TREASURER OR CONTROLLER OF KKR FINANCIAL AS FAIRLY PRESENTING THE FINANCIAL
CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF KKR
FINANCIAL AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02        CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT:


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), (I) A CERTIFICATE OF THE REGISTERED PUBLIC
ACCOUNTING FIRM CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT IN MAKING
THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR,
IF ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT
(WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES,
GUIDELINES OR PRACTICES), (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN SECTION 7.09
AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF WHICH
IS MATERIAL IN ANY RESPECT TO KKR FINANCIAL’S FINANCIAL STATEMENTS HAS OCCURRED
SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE;


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND 6.01(B), A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER,
TREASURER OR CONTROLLER OF THE BORROWERS;


(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF KKR FINANCIAL, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC
AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH KKR FINANCIAL MAY FILE OR
BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO;


(D)           ON A WEEKLY BASIS, AN UPDATE AS TO THE VALUE OF ALL PUBLICLY
QUOTED ELIGIBLE SPECIFIED FINANCIAL ASSETS CONTAINED IN THE BORROWING BASE (SUCH
UPDATE TO INCLUDE ANY EVENTS OF WHICH ANY OF THE BORROWERS IS AWARE, BASED UPON
FACTS AND CIRCUMSTANCES KNOWN TO IT, THAT AFFECT THE VALUE OF ANY SUCH ELIGIBLE
SPECIFIED FINANCIAL ASSETS IN ANY MATERIAL RESPECT);


(E)           ON A MONTHLY BASIS OR AS OTHERWISE APPROVED BY THE ADMINISTRATIVE
AGENT, AN UPDATE AS TO THE VALUE OF ALL ELIGIBLE SPECIFIED FINANCIAL ASSETS
CONTAINED IN THE BORROWING BASE, THE VALUE FOR WHICH COULD ONLY BE DETERMINED
BASED ON VALUATIONS PROVIDED BY A THIRD PARTY APPRAISER REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT (SUCH UPDATE TO INCLUDE ANY EVENTS OF WHICH ANY OF
THE BORROWERS IS AWARE, BASED UPON FACTS AND CIRCUMSTANCES KNOWN TO IT, THAT
AFFECT THE VALUE OF ANY SUCH ELIGIBLE SPECIFIED FINANCIAL ASSETS IN ANY MATERIAL
RESPECT);


(F)            PROMPTLY, BUT, IN ANY EVENT, WITHIN FIVE (5) BUSINESS DAYS, UPON
THE BORROWERS OBTAINING KNOWLEDGE, BASED UPON FACTS AND CIRCUMSTANCES KNOWN TO
IT, OF AN EVENT WHICH MAY RESULT IN A MATERIAL ADVERSE EFFECT ON THE VALUE OF
ANY ELIGIBLE SPECIFIED FINANCIAL ASSET, AN UPDATE AS TO THE VALUE OF SUCH
ELIGIBLE SPECIFIED FINANCIAL ASSETS, EXCEPT WITH RESPECT TO SUCH ELIGIBLE
SPECIFIED FINANCIAL ASSETS REQUIRING AN APPRAISAL FOR THE DETERMINATION OF VALUE
WHICH SHALL BE DUE WITHIN THIRTY (30) DAYS, AND A

55


--------------------------------------------------------------------------------



DESCRIPTION OF THE NATURE OF SUCH EVENT AND THE EFFECT OF THE MATERIAL ADVERSE
EFFECT ON THE VALUE OF SUCH ELIGIBLE SPECIFIED FINANCIAL ASSET;


(G)           SIMULTANEOUSLY WITH THE INITIAL INCLUSION OF ANY ELIGIBLE
SPECIFIED FINANCIAL ASSET IN THE BORROWING BASE IN CONNECTION WITH A LOAN
HEREUNDER, A BORROWING BASE REPORT CONTAINING ALL OF THE RELATED BORROWING BASE
INFORMATION IN RESPECT OF SUCH ELIGIBLE SPECIFIED FINANCIAL ASSET;


(H)           PROMPTLY, AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT THEREOF BY KKR FINANCIAL OR ANY SUBSIDIARY THEREOF, COPIES OF EACH
NOTICE OR OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN
ANY APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE
INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER
OPERATIONAL RESULTS OF KKR FINANCIAL OR ANY SUBSIDIARY THEREOF; AND


(I)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF ANY OF THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which KKR
Financial posts such documents, or provides a link thereto on KKR Financial’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on KKR Financial’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance KKR Financial shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to KKR Financial or its securities) (each, a
“Public Lender”).  Each of the Borrowers hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or any securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);

56


--------------------------------------------------------------------------------


(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform other than that which is designated “Public Investor.”


6.03        NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
UPON A RESPONSIBLE OFFICER OF A BORROWER OBTAINING KNOWLEDGE THEREOF:


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


(B)           OF THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH
ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWERS AND THEIR SUBSIDIARIES IN AN AGGREGATE
AMOUNT EXCEEDING $25,000,000; AND


(C)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT; INCLUDING (I) BREACH OR
NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF EITHER OF
THE BORROWERS OR ANY SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION,
PROCEEDING OR SUSPENSION BETWEEN EITHER OF THE BORROWERS OR ANY SUBSIDIARY AND
ANY GOVERNMENTAL AUTHORITY; OR (III) THE FILING OR COMMENCEMENT OF, OR ANY
MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING THE EITHER OF
THE BORROWERS OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS;

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth details of the
occurrence referred to therein and stating what action such Borrower has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04        PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE ITS OBLIGATIONS,
INCLUDING TAX LIABILITIES, THAT, IF NOT PAID, COULD RESULT IN A MATERIAL ADVERSE
EFFECT BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A)
THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (B) SUCH BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND (C) THE
FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


6.05        PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW AND MAINTAIN IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05; AND (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT OF
ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, KKR FINANCIAL CORP. WILL DO ALL THINGS NECESSARY TO MAINTAIN ITS
STATUS AS A REIT; PROVIDED, HOWEVER, THAT BORROWERS MAY PERMIT KKR FINANCIAL
CORP. TO CEASE TO QUALIFY AS A REIT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING OR WOULD BE CAUSED THEREBY.


6.06        MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE AND PROTECT ALL
OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
AND (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

57


--------------------------------------------------------------------------------



6.07        MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT TO ITS PROPERTIES AND
BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS.


6.08        COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR (B)
THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


6.09        BOOKS AND RECORDS.  MAINTAIN PROPER BOOKS OF RECORD AND ACCOUNT, IN
CONFORMITY WITH GAAP CONSISTENTLY APPLIED.


6.10        INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS
OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO THE
BORROWERS (SUBJECT TO REASONABLE REQUIREMENTS OF CONFIDENTIALITY); PROVIDED,
HOWEVER, THAT WHEN AN EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS)
MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE BORROWERS AT ANY TIME DURING
NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


6.11        USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS ONLY FOR WORKING
CAPITAL REQUIREMENTS AND OTHER GENERAL CORPORATE PURPOSES CONSISTENT WITH KKR
FINANCIAL CORP.’S FORM 10-K.  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY
OF THE REGULATIONS OF THE FRB, INCLUDING REGULATIONS T, U AND X.


6.12        KKR FINANCIAL TRANSACTIONS.  NOT LATER THAN SIXTY (60) DAYS AFTER
THE CLOSING DATE: (I) KKR FINANCIAL CORP. SHALL HAVE ISSUED A MINIMUM OF 100
SHARES OF REDEEMABLE PREFERRED STOCK WITH A PAR VALUE OF $5,000 PER SHARE TO AT
LEAST 100 UNAFFILIATED ACCREDITED INVESTORS, (II) KKR FINANCIAL SHALL HAVE
ASSUMED ALL OBLIGATIONS OF KKR FINANCIAL CORP. UNDER ITS STOCK INCENTIVE PLAN,
AND (III) KKR FINANCIAL SHALL HAVE ENTERED INTO THE MANAGEMENT AGREEMENT WITH
KKR FINANCIAL ADVISORS LLC, WHICH AGREEMENT SHALL BE IN FULL FORCE AND EFFECT. 
BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT, PROMPTLY UPON THE
OCCURRENCE THEREOF, EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
OF THE SATISFACTION OF EACH OF THE FOREGOING COVENANTS.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrowers shall
not, nor shall it permit any Subsidiary to, directly or indirectly:


7.01        LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
OTHER THAN THE FOLLOWING:


(A)           AS TO COLLATERAL ONLY, LIENS PURSUANT TO OR AS CONTEMPLATED IN ANY
LOAN DOCUMENT AND PERMITTED ENCUMBRANCES (ONLY WITH RESPECT TO CLAUSES (A) AND
(E) OF THE DEFINITION THEREOF) SUBORDINATE TO SUCH LIENS; AND

58


--------------------------------------------------------------------------------



(B)           AS TO ALL OTHER ASSETS AND PROPERTIES OF THE BORROWERS AND THEIR
SUBSIDIARIES OTHER THAN COLLATERAL:

(I)            PERMITTED ENCUMBRANCES;

(II)           LIENS PURSUANT TO OR AS CONTEMPLATED IN ANY LOAN DOCUMENT;

(III)          LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.01 AND
ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY OR ASSET
COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED THEREBY IS
NOT INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.03(B), (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR
EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY
SECTION 7.03(B);

(IV)          LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.03(K);

(V)           LIENS ON CASH DEPOSITS WITH ISSUERS OF LETTERS OF CREDIT IN
SUPPORT OF LETTER OF CREDIT OBLIGATIONS PERMITTED UNDER SECTION 7.03(J);

(VI)          ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY ANY OF THE BORROWERS OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN
IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR
SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF ANY OF THE BORROWERS OR ANY SUBSIDIARY
AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE
DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE
CASE MAY BE; AND

(VII)         LIENS ON ANY PROPERTY OR ASSET THAT SECURES ANY SWAP CONTRACT
(INCLUDING ANY TOTAL RATE OF RETURN SWAP CONTRACT) OR ANY OTHER SECURED
INDEBTEDNESS OR ANY RELATED OBLIGATION INCURRED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY.

(VIII)        FOR THE AVOIDANCE OF DOUBT, EXCEPT TO THE EXTENT THAT THE
BORROWERS GRANT A LIEN TO THE TRUSTEE OF ANY TRUST PREFERRED FINANCING VEHICLE,
THE PARTIES AGREE THAT THE RIGHTS OF SUCH TRUSTEE IN RESPECT OF ANY TRUST
PREFERRED INDEBTEDNESS PERMITTED UNDER THIS AGREEMENT SHALL NOT BE DEEMED A LIEN
HEREUNDER.


7.02        INVESTMENTS.  MAKE ANY INVESTMENTS, EXCEPT:


(A)           PERMITTED INVESTMENTS;


(B)           INVESTMENTS BY ANY BORROWER OR ANY SUBSIDIARY EXISTING AS OF THE
RESTATEMENT CLOSING DATE;


(C)           INVESTMENTS OF THE BORROWERS IN ANY SUBSIDIARY AND INVESTMENTS OF
ANY SUBSIDIARY IN THE EITHER OF THE BORROWERS OR IN ANOTHER SUBSIDIARY;


(D)           GUARANTEES OF LETTER OF CREDIT OBLIGATIONS PERMITTED BY
SECTION 7.03;


(E)           INVESTMENTS IN ANY FINANCING SPE OR TRUST PREFERRED FINANCING
VEHICLE, INCLUDING ANY FINANCING SPE OR TRUST PREFERRED FINANCING VEHICLE
ESTABLISHED AFTER THE DATE HEREOF, FOR THE PURPOSE OF FACILITATING A
SECURITIZATION OR TRUST PREFERRED SECURITIES TRANSACTION; AND

59


--------------------------------------------------------------------------------



(F)            OTHER INVESTMENTS (INCLUDING TOTAL RATE OF RETURN SWAP CONTRACTS
AND OTHER SWAP CONTACTS) MADE BY ANY BORROWER OR ANY SUBSIDIARY IN THE COURSE OF
SUCH BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND CONSISTENT WITH THE
DESCRIPTION OF BUSINESS IN THE KKR FINANCIAL CORP. FORM 10-K.


7.03        INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


(A)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


(B)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF;
PROVIDED THAT (I) THE TERMS AND CONDITIONS OF SUCH EXTENSIONS, RENEWALS OR
REFINANCINGS OF SUCH INDEBTEDNESS DO NOT, IN THE ADMINISTRATIVE AGENT’S
REASONABLE JUDGMENT, MATERIALLY IMPAIR THE PROSPECTS OF REPAYMENT OF THE
OBLIGATIONS BY THE BORROWERS OR IMPAIR ANY BORROWER’S CREDITWORTHINESS AND (II)
SUCH EXTENSIONS, RENEWALS OR REFINANCINGS OF SUCH INDEBTEDNESS DO NOT RESULT IN
AN INCREASE IN THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SO EXTENDED, RENEWED OR
REFINANCED OR ADD ANY BORROWER AS LIABLE WITH RESPECT THERETO IF SUCH BORROWER
WAS NOT LIABLE WITH RESPECT TO THE ORIGINAL INDEBTEDNESS;


(C)           INDEBTEDNESS OF ANY BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO ANY BORROWER OR ANY OTHER SUBSIDIARY;


(D)           GUARANTEES OF THE BORROWERS OR ANY SUBSIDIARY IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWERS OR ANY CONSOLIDATED
SUBSIDIARY;


(E)           OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE BORROWERS OR ANY
SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP CONTRACT (INCLUDING ANY TOTAL RATE
OF RETURN SWAP CONTRACT);


(F)            INDEBTEDNESS OWED TO (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT FOR THE BENEFIT OF) ANY PERSON PROVIDING WORKERS’ COMPENSATION,
HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE TO ANY BORROWER OR ANY SUBSIDIARY, PURSUANT TO REIMBURSEMENT OR
INDEMNIFICATION OBLIGATIONS TO SUCH PERSON;


(G)           INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, SURETY BONDS AND COMPLETION GUARANTEES AND SIMILAR OBLIGATIONS, IN EACH
CASE, PROVIDED IN THE COURSE OF ORDINARY BUSINESS, INCLUDING THOSE INCURRED TO
SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS IN THE ORDINARY COURSE OF
BUSINESS;


(H)           UNSECURED INDEBTEDNESS;


(I)            LETTER OF CREDIT OBLIGATIONS, UP TO A MAXIMUM AMOUNT OUTSTANDING
AT ANY TIME NOT GREATER THAN $10,000,000;


(J)            INDEBTEDNESS ARISING FROM THE OCCASIONAL HONORING BY A BANK OR
OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN
AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS AND NOT FROM AN
OVERDRAFT CREDIT FACILITY GRANTED BY THE BANK OR OTHER FINANCIAL INSTITUTION;


(K)           OTHER SECURED INDEBTEDNESS; AND


(L)            TRUST PREFERRED INDEBTEDNESS AND RELATED TRUST PREFERRED
GUARANTEES AND TRUST PREFERRED SECURITIES INCURRED, EXECUTED OR ISSUED
RESPECTIVELY, AS PART OF A TRUST PREFERRED SECURITIES TRANSACTION.

60


--------------------------------------------------------------------------------



7.04        FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH
OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG AS NO
DEFAULT EXISTS OR WOULD RESULT THEREFROM:


(A)           ANY SUBSIDIARY MAY MERGE WITH (I) A BORROWER, PROVIDED THAT SUCH
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE
OTHER SUBSIDIARIES; PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT
A WHOLLY OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE
PERMITTED UNLESS ALSO PERMITTED BY SECTION 7.02


(B)           ANY SUBSIDIARY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO A BORROWER OR TO ANOTHER
SUBSIDIARY;


(C)           ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE BORROWER WHICH IS
THE PARENT OF SUCH SUBSIDIARY DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF SUCH BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS;


(D)           ANY BORROWER MAY EFFECT A DISPOSITION PERMITTED BY SECTION 7.05;
AND


(E)           ANY FINANCING SPE MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF (IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS IN CONNECTION WITH A SECURITIZATION, PROVIDED
THAT THE PROCEEDS OF SUCH SECURITIZATION IN EXCESS OF THE AMOUNT SUCH FINANCING
SPE IS REQUIRED TO PAY TO ANY HOLDER OF ANY DEBT OBLIGATION OR EQUITY INTERESTS
ISSUED BY SUCH FINANCING SPE PURSUANT TO THE TERMS OF SUCH SECURITIZATION ARE
PAID TO A BORROWER PROMPTLY THEREAFTER.

Notwithstanding the foregoing, none of the Borrowers will, nor will permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by such Borrower and its Subsidiaries on the
date of execution of this Agreement, businesses reasonably related thereto or
that is a reasonable extension, development or expansion thereof.  It is
understood that a Trust Preferred Securities Transaction consummated for
purposes of financing the type of business of such Borrower or Subsidiary as of
the date of execution of this Agreement shall not be deemed to violate the
foregoing restriction.

For the avoidance of doubt, the transfer of legal ownership of any Trust
Preferred Indebtedness permitted under this Agreement to a trustee pursuant to a
Trust Preferred Securities Transaction shall not be deemed to be a sale,
transfer, lease or other disposition of any assets to such trustee.


7.05        DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:


(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


(B)           DISPOSITIONS OF UP TO $4.0 BILLION (ON A CUMULATIVE BASIS) OF
RESIDENTIAL REAL ESTATE ASSETS OF THE BORROWERS (INCLUDING, WITHOUT LIMITATION,
THE DISPOSITION OF MORTGAGE-BACKED SECURITIES), SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD BE CAUSED THEREBY; PROVIDED,
HOWEVER THAT, TO THE EXTENT ANY SUCH RESIDENTIAL REAL ESTATE ASSETS CONSTITUTE
COLLATERAL, BORROWERS SHALL COMPLY WITH THE SECURITY DOCUMENTS WITH RESPECT TO
ANY DISPOSITIONS THEREOF;

61


--------------------------------------------------------------------------------



(C)           DISPOSITIONS OF ASSETS OTHER THAN COLLATERAL IN THE COURSE OF ANY
BORROWER’S OR ANY SUBSIDIARY’S BUSINESS AND CONSISTENT WITH THE DESCRIPTION OF
BUSINESS IN THE KKR FINANCIAL CORP. FORM 10-K;


(D)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


(E)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO A BORROWER OR TO A
CONSOLIDATED SUBSIDIARY;


(F)            DISPOSITIONS OF COLLATERAL TO THE EXTENT PERMITTED BY THE
SECURITY DOCUMENTS; AND


(G)           DISPOSITIONS PERMITTED BY SECTION 7.04.

For the avoidance of doubt, the transfer of legal ownership of any Trust
Preferred Indebtedness permitted under this Agreement to a trustee pursuant to a
Trust Preferred Securities Transaction shall not be deemed to be a sale,
transfer, lease or other disposition of any assets to said trustee.


7.06        RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO,
EXCEPT THAT:


(A)           SO LONG AS (I) NO EVENT CONSTITUTING A DEFAULT UNDER SECTIONS
8.01(A), 8.01(F) OR 8.01(H) OR SHALL HAVE OCCURRED AND BE CONTINUING, AND (II)
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IN EACH CASE, AT THE
TIME OF OR WOULD RESULT THEREFROM, KKR FINANCIAL MAY DECLARE AND MAKE RESTRICTED
PAYMENTS IN CASH TO ANY PERSON THAT OWNS AN EQUITY INTEREST IN KKR FINANCIAL,
RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST OF
THE APPLICABLE CLASS OR SERIES IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS
BEING MADE;


(B)           EACH SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, THE SUBSIDIARIES
OF KKR FINANCIAL PARTY HERETO AS BORROWERS) MAY DECLARE AND MAKE RESTRICTED
PAYMENTS TO THE BORROWERS, AND TO ANY OTHER PERSON THAT OWNS AN EQUITY INTEREST
IN SUCH SUBSIDIARY, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE TYPE
OF EQUITY INTEREST OF THE APPLICABLE CLASS OR SERIES IN RESPECT OF WHICH SUCH
RESTRICTED PAYMENT IS BEING MADE;


(C)           THE BORROWERS AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
COMMON EQUITY INTERESTS OF SUCH PERSON; AND


(D)           ANY BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN
ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR
EMPLOYEES OF SUCH BORROWER AND ITS SUBSIDIARIES.


7.07        TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF ANY
KIND WITH ANY AFFILIATE OF ANY BORROWER EXCEPT (A) IN THE ORDINARY COURSE OF
BUSINESS AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO SUCH
BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM
UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG ANY BORROWER AND ITS
WHOLLY OWNED SUBSIDIARIES NOT INVOLVING ANY OTHER AFFILIATE, (C) TRANSACTIONS
FOR WHICH KKR FINANCIAL OR SUCH SUBSIDIARY IS OBLIGATED UNDER THE MANAGEMENT
AGREEMENT AND (D) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 7.06.


7.08        BURDENSOME AGREEMENTS.  ENTER INTO ANY CONTRACTUAL OBLIGATION (OTHER
THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) THAT RESTRICTS OR IMPOSES ANY
CONDITION UPON (I) THE ABILITY OF ANY BORROWER OR ANY SUBSIDIARY TO CREATE,
INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR

62


--------------------------------------------------------------------------------



ASSETS, OR (II) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR
REPAY LOANS OR ADVANCES TO ANY BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE
INDEBTEDNESS OF ANY BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (A) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR UPON ANY FINANCING SPE BY ANY
LENDER THERETO OR INVESTOR THEREIN OR UPON ANY TRUST PREFERRED FINANCING VEHICLE
IN RESPECT OF ITS COMMON SECURITIES ISSUED TO A BORROWER OR ANY SUBSIDIARY OF A
BORROWER, (B) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS
EXISTING ON THE DATE HEREOF IDENTIFIED ON SCHEDULE 7.08 (BUT SHALL APPLY TO ANY
EXTENSION OR RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE
OF, ANY SUCH RESTRICTION OR CONDITION), (C) THE FOREGOING SHALL NOT APPLY TO
CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS
PERMITTED HEREUNDER, (D) CLAUSE (I) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND (E) CLAUSE
(I) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER
CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF.

For the avoidance of doubt, except to the extent that the Borrowers grant a Lien
to the trustee of any Trust Preferred Financing Vehicle, the parties agree that
the rights of such trustee in respect of any Trust Preferred Indebtedness
permitted under this Agreement shall not be deemed a Lien hereunder.


7.09        FINANCIAL COVENANTS.


(A)           CONSOLIDATED TANGIBLE NET WORTH.  PERMIT CONSOLIDATED TANGIBLE NET
WORTH, AT ANY TIME, TO BE LESS THAN $1,448,000,000, PLUS AN AMOUNT EQUAL TO 85%
OF THE NET PROCEEDS RECEIVED FROM THE ISSUANCE AND SALE, ON OR AT ANY TIME AFTER
DECEMBER 31, 2006, OF EQUITY INTERESTS OF KKR FINANCIAL OR ANY SUBSIDIARY (OTHER
THAN ISSUANCES TO ANY BORROWER OR A WHOLLY-OWNED SUBSIDIARY), INCLUDING UPON ANY
CONVERSION OF DEBT SECURITIES OF KKR FINANCIAL INTO SUCH EQUITY INTERESTS.


(B)           LEVERAGE RATIO.  PERMIT THE RATIO OF CONSOLIDATED TOTAL
LIABILITIES TO CONSOLIDATED TANGIBLE NET WORTH, AT ANY TIME, TO EXCEED THE RATIO
OF 12.50 TO 1.00.


(C)           POSITIVE NET INCOME.  PERMIT KKR FINANCIAL’S CONSOLIDATED NET
INCOME TO BE LESS THAN $1.00 FOR ANY FISCAL QUARTER.


7.10        MANAGEMENT FEES; COMPENSATION.  PAY MANAGEMENT FEES, INCENTIVE FEES
OR OTHERWISE INCREASE THE COMPENSATION PAYABLE TO KKR FINANCIAL ADVISORS LLC
PURSUANT TO THE MANAGEMENT AGREEMENT, IN EXCESS OF THOSE FEES AND COMPENSATION
LEVELS IN EFFECT AS OF THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT (NOT TO BE UNREASONABLY WITHHELD); PROVIDED, THAT THE
SUBSTITUTION OF KKR FINANCIAL FOR KKR FINANCIAL CORP. AS A PARTY TO THE
MANAGEMENT AGREEMENT SHALL NOT BE DEEMED A BREACH OF THIS SECTION 7.10.


7.11        FISCAL YEAR.  CHANGE ITS FISCAL YEAR FOR ACCOUNTING PURPOSES FROM A
PERIOD CONSISTING OF THE 12-MONTH PERIOD ENDING ON DECEMBER 31 OF EACH CALENDAR
YEAR.


7.12        MARGIN REGULATIONS; SECURITIES LAWS.  USE ALL OR ANY PORTION OF THE
PROCEEDS OF ANY CREDIT EXTENDED UNDER THIS AGREEMENT TO PURCHASE OR CARRY MARGIN
STOCK.


7.13        INVESTMENT POLICIES.  MATERIALLY ALTER THE POLICIES CONTAINED IN THE
AMENDED AND RESTATED POLICES ADOPTED BY THE BOARD OF DIRECTORS OF KKR FINANCIAL
AS IN EFFECT ON THE RESTATEMENT CLOSING DATE (WHICH SHALL BE THE SAME IN ALL
SUBSTANTIVE REGARDS AS THOSE POLICIES ADOPTED BY KKR FINANCIAL CORP. ON

63


--------------------------------------------------------------------------------



JANUARY 17, 2007), WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, WHICH, SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;
PROVIDED THAT IF THE ADMINISTRATIVE AGENT HAS NOT RESPONDED WITHIN 10 BUSINESS
DAYS AFTER WRITTEN REQUEST FOR A CONSENT BY THE BORROWERS, IT SHALL BE DEEMED TO
HAVE CONSENTED.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01        EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:


(A)           NON-PAYMENT.  ANY BORROWER FAILS TO PAY (I) WHEN DUE OR AS
REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN, OR (II) WITHIN
THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN, OR ANY
FEE DUE HEREUNDER, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT; OR


(B)           SPECIFIC COVENANTS.  ANY BORROWER FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.03 (NOTICES), 6.05(A)
(PRESERVATION OF EXISTENCE), OR 6.11 (USE OF PROCEEDS) OR ARTICLE VII (NEGATIVE
COVENANTS). ANY BORROWER FAILS TO PERFORM OR OBSERVE ANY COVENANT CONTAINED IN
SECTION 6.02 (CERTIFICATES; OTHER INFORMATION) (OTHER THAN THE PROVISO IN THE
FIRST SENTENCE OF THE PENULTIMATE PARAGRAPH THEREOF) AND SUCH FAILURE CONTINUES
FOR FIVE (5) BUSINESS DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT;
OR


(C)           OTHER DEFAULTS.  ANY BORROWER FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT
TO THE BORROWERS (WHICH NOTICE MAY BE GIVEN AT THE OPTION OF THE ADMINISTRATIVE
AGENT, AND WILL BE GIVEN AT THE REQUEST OF THE REQUIRED LENDERS); OR


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY
MADE OR DEEMED MADE BY OR ON BEHALF OF ANY BORROWER IN OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION
HEREOF OR THEREOF OR WAIVER HEREUNDER OR THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR
MODIFICATION HEREOF OR THEREOF OR WAIVER HEREUNDER OR THEREUNDER, SHALL, AFTER
TAKING INTO ACCOUNT ANY MATERIALITY OR OTHER QUALIFICATION CONTAINED THEREIN,
PROVE TO HAVE BEEN INCORRECT WHEN MADE OR DEEMED MADE; OR


(E)           CROSS-DEFAULT.  ANY BORROWER (I) FAILS TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (WITH
ALL APPLICABLE GRACE PERIODS HAVING EXPIRED), OR (II) ANY EVENT OR CONDITION
OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS
SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF
NOTICE, THE LAPSE OF TIME OR BOTH, BUT AFTER ALL APPLICABLE GRACE PERIODS HAVE
EXPIRED) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS SECTION 8.01(E)(II) SHALL
NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY
SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS; OR


(F)            INSOLVENCY PROCEEDINGS, ETC.  (I) ANY BORROWER OR ANY SUBSIDIARY
(A) VOLUNTARILY COMMENCES ANY PROCEEDING OR FILES ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(B) CONSENTS TO THE INSTITUTION OF, OR FAILS TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY

64


--------------------------------------------------------------------------------



PROCEEDING OR PETITION DESCRIBED IN SUB-PART (II) OF THIS SECTION 8.01(F), (C)
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY BORROWER OR ANY SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (D) FILES AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (E)
MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (F) TAKES ANY ACTION
FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING, OR (II) AN INVOLUNTARY
PROCEEDING IS COMMENCED OR AN INVOLUNTARY PETITION IS FILED SEEKING (A)
LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN RESPECT OF ANY BORROWER OR ANY
SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT OR (B) THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY BORROWER OR ANY
SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR


(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  ANY BORROWER OR ANY
SUBSIDIARY BECOMES UNABLE, ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY TO
PAY ITS DEBTS AS THEY BECOME DUE; OR


(H)           JUDGMENTS.  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT IN EXCESS OF $25,000,000 IS RENDERED AGAINST ANY BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION IS LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY
UPON ANY ASSETS OF ANY BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;
OR


(I)            ERISA.  AN ERISA EVENT OCCURS THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;
OR


(J)            MANAGEMENT.  KKR FINANCIAL ADVISORS LLC SHALL CEASE TO (I) SERVE
AS MANAGER AND ADVISER TO THE BORROWERS OR (II) BE AN AFFILIATE OF KOHLBERG
KRAVIS ROBERTS & CO. L.P.; OR


(K)           INVALIDITY OF LOAN DOCUMENTS.  ANY LOAN DOCUMENT SHALL CEASE TO BE
VALID AND BINDING ON, OR ENFORCEABLE AGAINST, ANY BORROWER, OR ANY BORROWER
SHALL SO ASSERT IN WRITING. OR


(L)            CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.


8.02        REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT OCCURS AND
IS CONTINUING (OTHER THAN AN EVENT WITH RESPECT TO A BORROWER DESCRIBED IN
SECTION 8.01(F)), AND AT ANY TIME THEREAFTER DURING THE CONTINUANCE OF SUCH
EVENT, THE ADMINISTRATIVE AGENT MAY, AND AT THE REQUEST OF THE REQUIRED LENDERS
SHALL, BY NOTICE TO THE BORROWERS, TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS,
AT THE SAME OR DIFFERENT TIMES:


(A)           TERMINATE THE COMMITMENTS, AND THEREUPON THE COMMITMENTS SHALL
TERMINATE IMMEDIATELY, AND;


(B)           DECLARE THE LOANS THEN OUTSTANDING TO BE DUE AND PAYABLE IN WHOLE
(OR IN PART, IN WHICH CASE ANY PRINCIPAL NOT SO DECLARED TO BE DUE AND PAYABLE
MAY THEREAFTER BE DECLARED TO BE DUE AND PAYABLE), AND THEREUPON THE PRINCIPAL
OF THE LOANS SO DECLARED TO BE DUE AND PAYABLE, TOGETHER WITH ACCRUED INTEREST
THEREON AND ALL FEES AND OTHER OBLIGATIONS OF THE BORROWERS ACCRUED HEREUNDER,
SHALL BECOME DUE AND PAYABLE IMMEDIATELY, WITHOUT PRESENTMENT, DEMAND, PROTEST
OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY EACH OF THE
BORROWERS;

65


--------------------------------------------------------------------------------


 

provided, however, that in case of any event with respect to a Borrower
described in Section 8.01(f), the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each of the Borrowers.


8.03        APPLICATION OF FUNDS.  IN THE EVENT THAT, FOLLOWING THE OCCURRENCE
OR DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT OR
ANY LENDER, AS THE CASE MAY BE, RECEIVES ANY MONIES IN CONNECTION THE EXERCISE
OF REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE), SUCH MONIES SHALL BE DISTRIBUTED FOR
APPLICATION AS FOLLOWS:

First, to the payment of, or (as the case may be) the reimbursement of, the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;

Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to any fees payable to the
Administrative Agent and all other Obligations and (B) with respect to each type
of Obligation owing to the Lenders, such as interest, principal, fees and
expenses, among the Lenders pro rata, and (ii) the Administrative Agent may in
its discretion make proper allowance to take into account any Obligations not
then due and payable;

Third, upon payment and satisfaction in full or other provisions for payment in
full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State of
New York;

Fourth, the excess, if any, shall be returned to the Borrowers or to such other
Persons as are entitled thereto;

Notwithstanding the foregoing, any payment of the Obligations hereunder shall be
apportioned, within each category above, first, to Obligations in respect of
Tranche A Loans and, second, to Obligations in respect of Tranche B Loans.


ARTICLE IX.
ADMINISTRATIVE AGENT


9.01        APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS HEREBY IRREVOCABLY
APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE
DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER
WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE
PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT.  NO LENDER OR BORROWER SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF
ANY OF SUCH PROVISIONS.

66


--------------------------------------------------------------------------------


 


9.02        RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWERS OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.


9.03        EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by any Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04        RELIANCE BY ADMINISTRATIVE AGENT.

67


--------------------------------------------------------------------------------


 


(A)           THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL
NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE,
CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING (INCLUDING ANY
ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION)
BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR OTHERWISE
AUTHENTICATED BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT ALSO MAY RELY UPON
ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN
MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
THEREON.  IN DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING
OF A LOAN, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A LENDER
OR THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS SATISFACTORY TO
SUCH LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE TO THE
CONTRARY FROM SUCH LENDER PRIOR TO THE MAKING OF SUCH LOAN.  THE ADMINISTRATIVE
AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR ANY BORROWER),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE ADVICE OF
ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS CREDIT AGREEMENT
SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED
WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR
APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED
RESTATEMENT CLOSING DATE SPECIFYING ITS OBJECTION THERETO.


9.05        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


9.06        RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS AND THE BORROWERS. 
UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT, IN CONSULTATION WITH THE BORROWERS, TO APPOINT A SUCCESSOR, WHICH
SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF ANY SUCH
BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN
SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET
FORTH ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH
APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN
ACCORDANCE WITH SUCH NOTICE AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS UNDER ANY OF THE LOAN DOCUMENTS,
THE RETIRING ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL
SECURITY UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND
(2) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO
OR THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER
DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS SECTION.  UPON THE ACCEPTANCE
OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR
SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM
AS PROVIDED ABOVE IN THIS SECTION).  THE FEES PAYABLE BY THE BORROWERS TO A

68


--------------------------------------------------------------------------------



 


SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS
PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWERS AND SUCH SUCCESSOR. 
AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04 SHALL
CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS
SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE AGENT
WAS ACTING AS ADMINISTRATIVE AGENT.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and (b) the
retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.


9.07        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH LENDER
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED PARTIES AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATED
AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


9.08        NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE SYNDICATION AGENTS AND THE ARRANGER LISTED ON THE COVER
PAGE HEREOF SHALL NOT HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS
APPLICABLE, AS THE ADMINISTRATIVE AGENT OR A LENDER HEREUNDER.


9.09        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY BORROWER, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWERS) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 2.08 AND 10.05) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable

69


--------------------------------------------------------------------------------


 

compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


9.10        COLLATERAL MATTERS.  THE LENDERS IRREVOCABLY AUTHORIZE THE
ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN
ON ANY PROPERTY GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN
DOCUMENT (I) UPON TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL
OF ALL OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS), (II)
THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR WHERE THE BORROWERS ARE PERMITTED
TO OBTAIN SUCH RELEASE PURSUANT TO THE TERMS OF THE SECURITY DOCUMENTS, OR (III)
SUBJECT TO SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
REQUIRED LENDERS.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.


ARTICLE X.
MISCELLANEOUS


10.01      AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY ANY
BORROWER THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE REQUIRED
LENDERS AND APPLICABLE BORROWER, AS THE CASE MAY BE, AND ACKNOWLEDGED BY THE
ADMINISTRATIVE AGENT, AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL:


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY;


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR (SUBJECT TO CLAUSE (III) OF THE SECOND PROVISO TO THIS
SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWERS TO PAY INTEREST AT THE DEFAULT RATE OR (II) TO AMEND
ANY FINANCIAL COVENANTS HEREUNDER (OR ANY DEFINED TERM USED THEREIN);


(E)           CHANGE ANY COMPONENTS OF THE DEFINITIONS OF ELIGIBLE SPECIFIED
FINANCIAL ASSET, TRANCHE A SPECIFIED FINANCIAL ASSET, TRANCHE B SPECIFIED
FINANCIAL ASSET OR SPECIFIED PERCENTAGE, WITHOUT THE WRITTEN CONSENT OF THE
REQUIRED LENDERS; PROVIDED THAT (I) THE ADDITION OF ANY NEW TYPE OF TRANCHE A

70


--------------------------------------------------------------------------------



 


SPECIFIED FINANCIAL ASSET OR TRANCHE B SPECIFIED FINANCIAL ASSET AND (II) ANY
INCREASE IN ANY SPECIFIED PERCENTAGE SHALL REQUIRE THE WRITTEN CONSENT OF EACH
LENDER;


(F)            CHANGE SECTION 2.12 OR SECTION 8.03 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY , OR CHANGE ANY PROVISION
RELATING TO THE PRO RATA DISBURSEMENT OF FUNDS TO THE LENDERS, IN EACH CASE,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(G)           CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


(H)           AMEND, MODIFY OR WAIVE THE PROVISIONS OF SECTION 2.04(C) WITHOUT
THE WRITTEN CONSENT OF EACH LENDER OR


(I)            RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL AND TERMINATE
THE SECURITY AGREEMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.


10.02      NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

(I)            IF TO THE BORROWERS, THE ADMINISTRATIVE AGENT OR THE SWINGLINE
LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

71


--------------------------------------------------------------------------------


 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING
E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO SERVICE OF
PROCESS NOTICES PURSUANT TO SECTION 10.14, NOTICES THAT ARE PROHIBITED FROM
BEING SO DELIVERED UNDER APPLICABLE LAW, AND NOTICES TO ANY LENDER PURSUANT TO
ARTICLE II IF SUCH LENDER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT
THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR ANY BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS,
ANY LENDER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWERS’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWERS, ANY LENDER OR ANY
OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE SWINGLINE LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER
PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER.  IN ADDITION, EACH
LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE
THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT
NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH
NOTICES AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS
FOR SUCH LENDER.


(E)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC REVOLVING LOAN NOTICES AND SWINGLINE LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF (I) SUCH NOTICES

72


--------------------------------------------------------------------------------



 


WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED
OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE BORROWERS SHALL JOINTLY AND SEVERALLY INDEMNIFY THE ADMINISTRATIVE AGENT,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS.  ALL TELEPHONIC
NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY
BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


10.03      NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN EXERCISING,
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


10.04      EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           COSTS AND EXPENSES.  THE BORROWERS SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), AND (II) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR THE ADMINISTRATIVE AGENT AND ANY LENDER), IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS.


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY
OF THE BORROWERS ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY ANY OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO SUCH BORROWER OR ANY SUCH
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY OF THE
BORROWERS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY

73


--------------------------------------------------------------------------------



 


THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY ANY OF THE
BORROWERS AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF ANY BORROWER HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.  UNLESS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWERS SHALL BE ENTITLED TO ASSUME
THE DEFENSE OF ANY ACTION FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER WITH
COUNSEL OF ITS CHOICE AT ITS EXPENSE (IN WHICH CASE THE BORROWERS SHALL NOT
THEREAFTER BE RESPONSIBLE FOR THE FEES AND EXPENSES OF ANY SEPARATE COUNSEL
RETAINED BY AN INDEMNITEE EXCEPT AS SET FORTH BELOW); PROVIDED, HOWEVER, THAT
SUCH COUNSEL SHALL BE REASONABLY SATISFACTORY TO EACH SUCH INDEMNITEE. 
NOTWITHSTANDING THE BORROWERS’ ELECTION TO ASSUME THE DEFENSE OF SUCH ACTION,
EACH INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AND TO
PARTICIPATE IN THE DEFENSE OF SUCH ACTION, AND THE BORROWERS SHALL BEAR THE
REASONABLE FEES, COSTS AND EXPENSES OF SUCH SEPARATE COUNSEL IF (I) THE USE OF
COUNSEL CHOSEN BY THE BORROWERS TO REPRESENT SUCH INDEMNITEE WOULD PRESENT SUCH
COUNSEL WITH A CONFLICT OF INTEREST; (II) THE ACTUAL OR POTENTIAL DEFENDANTS IN,
OR TARGETS OF, ANY SUCH ACTION INCLUDE THE BORROWERS AND SUCH INDEMNITEE AND
SUCH INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE
BORROWERS; (III) THE BORROWERS SHALL NOT HAVE EMPLOYED COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNITEE TO REPRESENT IT WITHIN A REASONABLE TIME AFTER
NOTICE OF THE INSTITUTION OF SUCH ACTION; OR (IV) THE BORROWERS SHALL AUTHORIZE
SUCH INDEMNITEE TO EMPLOY SEPARATE COUNSEL AT THE BORROWERS’ EXPENSE.  THE
BORROWERS WILL NOT BE LIABLE UNDER THIS AGREEMENT FOR ANY AMOUNT PAID BY AN
INDEMNITEE TO SETTLE ANY CLAIMS OR ACTIONS IF THE SETTLEMENT IS ENTERED INTO
WITHOUT THE BORROWERS’ CONSENT, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD
OR DELAYED.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT ANY BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF) OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY
SUCH SUB-AGENT) IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF
THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN
CONNECTION WITH SUCH CAPACITY. THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.11(D).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT, AND HEREBY WAIVE,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.

74


--------------------------------------------------------------------------------


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN (10) BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER, THE
REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE
REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


10.05      PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF THE BORROWERS IS MADE TO THE ADMINISTRATIVE AGENT OR ANY LENDER, OR THE
ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SETOFF, AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR
OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD
NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT
IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


10.06      SUCCESSORS AND ASSIGNS.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NONE
OF THE BORROWERS MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF PARTICIPATION IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION, OR (III) BY
WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS
OF SUBSECTION (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR
TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN SWINGLINE
LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE
SUBJECT TO THE FOLLOWING CONDITIONS:

(I)            MINIMUM AMOUNTS.

(A)          IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND,
NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

75


--------------------------------------------------------------------------------


(B)           IN ANY CASE NOT DESCRIBED IN SUBSECTION 10.06(B)(I)(A) OF THIS
SECTION, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES
LOANS OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EACH
BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ASSIGNEE (OR TO AN ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE
TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER SUCH MINIMUM
AMOUNT HAS BEEN MET.

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO THE SWINGLINE LENDER’S
RIGHTS AND OBLIGATIONS IN RESPECT OF SWINGLINE LOANS;

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION 10.06(B)(I)(B) OF THIS
SECTION AND, IN ADDITION:

(A)          THE CONSENT OF EACH BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER; AND

(C)           THE CONSENT OF THE SWINGLINE LENDER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER.

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED
AS SET FORTH IN SCHEDULE 10.06; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT
MAY, IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE
IN THE CASE OF ANY ASSIGNMENT.  THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

(V)           NO ASSIGNMENT TO BORROWERS.  NO SUCH ASSIGNMENT SHALL BE MADE TO
THE BORROWERS OR ANY OF THE BORROWERS’ AFFILIATES OR SUBSIDIARIES.

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

76


--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY AND THE TRANSFER OF ANY LOAN
SHALL NOT BE RECOGNIZED EXCEPT TO THE EXTENT REFLECTED ON THE REGISTER.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  THIS
SECTION 10.06 IS INTENDED TO CAUSE THE LOANS TO BE TREATED AS BEING IN
REGISTERED FORM WITHIN THE MEANING OF U.S. TREASURY REGULATION SECTION 103-1(C)
AND WILL BE INTERPRETED IN ACCORDANCE WITH THAT INTENTION.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWERS OR ANY OF THE
BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN SWINGLINE LOANS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO

77


--------------------------------------------------------------------------------



SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWERS ARE NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


(H)           RESIGNATION AS SWINGLINE LENDER AFTER ASSIGNMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA
ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B) ABOVE, BANK
OF AMERICA MAY UPON 30 DAYS’ NOTICE TO THE BORROWERS, RESIGN AS SWINGLINE
LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS SWINGLINE LENDER, THE BORROWERS
SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR SWINGLINE LENDER
HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWERS TO APPOINT ANY
SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS SWINGLINE
LENDER, AS THE CASE MAY BE.  IF BANK OF AMERICA RESIGNS AS SWINGLINE LENDER, IT
SHALL RETAIN ALL THE RIGHTS OF THE SWINGLINE LENDER PROVIDED FOR HEREUNDER WITH
RESPECT TO SWINGLINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE
OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE
RATE LOANS, DAILY FLOATING EURODOLLAR LOANS OR FUND RISK PARTICIPATIONS IN
OUTSTANDING SWINGLINE LOANS.  UPON THE APPOINTMENT OF A SUCCESSOR SWINGLINE
LENDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING SWINGLINE LENDER, AS THE
CASE MAY BE.


10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF
THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A)
TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES, IN EACH CASE, WHO
HAVE A NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THE PERFORMANCE OF THEIR
RESPECTIVE DUTIES HEREUNDER (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH
DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY PURPORTING TO HAVE JURISDICTION
OVER IT (INCLUDING ANY SELF-REGULATORY AUTHORITY, SUCH AS THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D)
TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS
HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT EXECUTED AND DELIVERED TO
AND FOR THE BENEFIT OF THE BORROWERS CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO ANY BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWERS OR (H) TO THE EXTENT SUCH
INFORMATION (X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS

78


--------------------------------------------------------------------------------



SECTION OR (Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
OF THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN THE BORROWERS.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary
(whether before or after the Restatement Closing Date) or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrowers or any Subsidiary, provided that, in the case of
information received from the Borrowers or any Subsidiary after the date hereof,
such information either is clearly identified at the time of delivery as
confidential or is material non-public information.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws and (d) the confidentiality provisions
contained herein, in so far as such provisions relate to material proprietary
Information, shall survive for 12 months following the Maturity Date and, in so
far as such provisions relate to material non-public information, shall survive
in accordance with applicable law.


10.08      RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, AFTER PROVIDING PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND
OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR ANY
SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE APPLICABLE BORROWER 
AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE APPLICABLE BORROWER NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH
LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF
SUCH BORROWER MAY BE CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE
OF SUCH LENDER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR
OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH LENDER AND THEIR RESPECTIVE
AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR THEIR RESPECTIVE
AFFILIATES MAY HAVE.  EACH LENDER AGREES TO NOTIFY THE BORROWERS AND THE
ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SETOFF AND APPLICATION.


10.09      INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWERS.  IN DETERMINING
WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE
AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL
AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY
PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND
SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE
CONTEMPLATED TERM OF THE OBLIGATIONS HEREUNDER.

79


--------------------------------------------------------------------------------



10.10      COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


10.11      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY BORROWING, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL REMAIN UNPAID
OR UNSATISFIED.


10.12      SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


10.13      REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02 OR IF ANY
LENDER IS A DEFAULTING LENDER OR IF ANY OTHER CIRCUMSTANCE EXISTS HEREUNDER THAT
GIVES ANY BORROWER THE RIGHT TO REPLACE A LENDER AS A PARTY HERETO, THEN SUCH
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND
CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A
LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:


(A)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN
THE CASE OF ALL OTHER AMOUNTS);


(B)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER;


(C)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS; AND

80


--------------------------------------------------------------------------------



(D)           SUCH ASSIGNMENT IS MADE IN ACCORDANCE WITH SECTION
10.06(B)(III)(B).


(E)           A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWERS TO REQUIRE SUCH ASSIGNMENT
AND DELEGATION CEASE TO APPLY.


10.14      GOVERNING LAW; JURISDICTION; ETC.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW PROVISIONS THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


(B)           SUBMISSION TO JURISDICTION.  EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(E)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

81


--------------------------------------------------------------------------------



ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.15      NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN CONNECTION WITH ALL
ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY, EACH OF THE BORROWERS
ACKNOWLEDGES AND AGREES, AND ACKNOWLEDGES ITS AFFILIATES’ UNDERSTANDING, THAT:
(I) THE CREDIT FACILITY PROVIDED FOR HEREUNDER AND ANY RELATED ARRANGING OR
OTHER SERVICES IN CONNECTION THEREWITH (INCLUDING IN CONNECTION WITH ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT)
ARE AN ARM’S-LENGTH COMMERCIAL TRANSACTION BETWEEN THE BORROWERS AND THEIR
RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE
ARRANGER, ON THE OTHER HAND, AND EACH OF THE BORROWERS IS CAPABLE OF EVALUATING
AND UNDERSTANDING AND UNDERSTANDS AND ACCEPTS THE TERMS, RISKS AND CONDITIONS OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS (INCLUDING
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR THEREOF); (II) IN
CONNECTION WITH THE PROCESS LEADING TO SUCH TRANSACTION, THE ADMINISTRATIVE
AGENT AND THE ARRANGER EACH IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND IS
NOT THE FINANCIAL ADVISOR, AGENT OR FIDUCIARY, FOR THE BORROWERS OR ANY OF THEIR
RESPECTIVE AFFILIATES, STOCKHOLDERS, CREDITORS OR EMPLOYEES OR ANY OTHER PERSON;
(III) NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ASSUMED OR WILL
ASSUME AN ADVISORY, AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE BORROWERS
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS
LEADING THERETO, INCLUDING WITH RESPECT TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT (IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT OR THE ARRANGER HAS ADVISED OR IS CURRENTLY ADVISING THE
BORROWERS OR ANY OF THEIR RESPECTIVE AFFILIATES ON OTHER MATTERS) AND NEITHER
THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY OBLIGATION TO THE BORROWERS 
OR ANY OF THEIR RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN
THE OTHER LOAN DOCUMENTS; (IV) THE ADMINISTRATIVE AGENT AND THE ARRANGER AND
THEIR RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT
INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE BORROWERS AND THEIR RESPECTIVE
AFFILIATES, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY
OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS BY VIRTUE OF ANY ADVISORY, AGENCY
OR FIDUCIARY RELATIONSHIP; AND (V) THE ADMINISTRATIVE AGENT AND THE ARRANGER
HAVE NOT PROVIDED AND WILL NOT PROVIDE ANY LEGAL, ACCOUNTING, REGULATORY OR TAX
ADVICE WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN
DOCUMENT) AND EACH OF THE BORROWERS HAS CONSULTED ITS OWN LEGAL, ACCOUNTING,
REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE.  EACH OF
THE BORROWERS HEREBY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE
ARRANGER WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY
DUTY.


10.16      USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE PATRIOT
ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND
RECORD INFORMATION THAT IDENTIFIES THE BORROWERS, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF THE BORROWERS AND OTHER INFORMATION THAT WILL ALLOW SUCH
LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWERS IN
ACCORDANCE WITH THE PATRIOT ACT.


10.17      CONSENT TO CONVERSION AND RESTRUCTURING TRANSACTIONS.  SUBJECT TO THE
OCCURRENCE OF THE MERGER EFFECTIVE TIME AND THE SATISFACTION OF THE CONDITIONS
PRECEDENT TO THE INITIAL FUNDING OF THE

82


--------------------------------------------------------------------------------



LOANS DESCRIBED IN SECTION 4.01 HEREOF, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND CONSENTS TO THE CONVERSION AND RESTRUCTURING TRANSACTIONS
DESCRIBED ON PAGES 64 THROUGH 68 IN THE KKR FINANCIAL FORM S-4 AND TO BE
CONSUMMATED ON OR BEFORE THE MERGER EFFECTIVE TIME, AND THE POST-CLOSING
TRANSACTIONS DESCRIBED IN SECTION 6.12.


10.18      ENTIRE AGREEMENT.  EFFECTIVE AS OF THE MERGER EFFECTIVE TIME AND UPON
THE SATISFACTION OF THE CONDITIONS PRECEDENT IN SECTION 4.01, THIS AGREEMENT
AMENDS, RESTATES AND SUPERSEDES IN ITS ENTIRETY, WITHOUT INTERRUPTION OR
NOVATION, THE EXISTING CREDIT AGREEMENT AND ALL “LOANS” OUTSTANDING UNDER AND AS
DEFINED IN THE EXISTING CREDIT AGREEMENT SHALL BE DEEMED TO BE LOANS MADE
PURSUANT TO THE TERMS HEREOF AND OUTSTANDING HEREUNDER; PROVIDED, HOWEVER, THAT,
IF THE MERGER EFFECTIVE TIME HAS NOT OCCURRED ON OR BEFORE MAY 31, 2007, THEN
THIS AGREEMENT SHALL CEASE TO BE OF ANY FORCE OR EFFECT.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

83


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

KKR FINANCIAL HOLDINGS LLC

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signatory

 

 

 

KKR FINANCIAL HOLDINGS II, LLC

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signatory

 

 

 

KKR FINANCIAL HOLDINGS III, LLC

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signatory

 

 

 

KKR FINANCIAL HOLDINGS, INC.

 

 

 

By:

/s/ Jeffrey B. Van Horn

 

 

Name:

Jeffrey B. Van Horn

 

 

Title:

Authorized Signatory

 

 

 

KKR FINANCIAL HOLDINGS, LTD.

 

 

 

By:

/s/ Jeffrey B. Van Horn

 

 

Name:

Jeffrey B. Van Horn

 

 

Title:

Authorized Signatory

 

 

 

KKR FINANCIAL CORP.

 

 

 

By:

/s/ Jeffery L. Power

 

 

Name:

Jeffery L. Power

 

 

Title:

Authorized Signatory

 

S-1


--------------------------------------------------------------------------------


 

KKR TRS HOLDINGS, INC.

 

 

 

By:

/s/ Jeffery L. Power

 

 

Name:

Jeffery L. Power

 

 

Title:

Authorized Signatory

 

 

 

KKR TRS HOLDINGS, LTD.

 

 

 

By:

/s/ Jeffery L. Power

 

 

Name:

Jeffery L. Power

 

 

Title:

Authorized Signatory

 

S-2


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

By:

/s/ Elizabeth Kurilecz

 

Name:

Elizabeth Kurilecz

 

Title:

Senior Vice President

 

S-3


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as a Lender,
and Swingline Lender

 

 

 

By:

/s/ Elizabeth Kurilecz

 

Name:

Elizabeth Kurilecz

 

Title:

Senior Vice President

 

S-4


--------------------------------------------------------------------------------


 

CITIGROUP GLOBAL MARKETS INC., as a
Syndication Agent

 

 

 

By:

/s/ Alex Duka

 

Name:

Alex Duka

 

Title:

Managing Director

 

S-5


--------------------------------------------------------------------------------


 

CITICORP NORTH AMERICA, INC., as a
Lender

 

 

 

By:

/s/ Alex Duka

 

Name:

Alex Duka

 

Title:

Managing Director

 

S-6


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as a
Syndication Agent and a Lender

 

 

 

By:

/s/ Richard J. Poworoznek

 

Name:

Richard J. Poworoznek

 

Title:

Executive Director

 

S-7


--------------------------------------------------------------------------------


 

BANK OF NOVA SCOTIA, as a Lender

 

 

 

By:

/s/ Todd Meller

 

Name:

Todd Meller

 

Title:

Managing Director

 

S-8


--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

By:

/s/ Ian Nalitt

 

Name:

Ian Nalitt

 

Title:

Vice President

 

 

 

By:

/s/ James Neira

 

Name:

James Neira

 

Title:

Associate

 

S-9


--------------------------------------------------------------------------------


 

GOLDMAN SACHS & CO. INC., as a Lender

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Vice President

 

S-10


--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Howard Lee

 

Name:

Howard Lee

 

Title:

Authorized Signatory

 

S-1


--------------------------------------------------------------------------------


 

COMMERZBANK AKTIENGESELLSCHAFT, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michelle Woessner-Larkin

 

Name:

Michelle Woessner-Larkin

 

Title:

Assistant Vice President

 

 

 

 

By:

/s/ Gerard A. Araw

 

Name:

Gerard A. Araw

 

Title:

Assistant Vice President

 

S-2


--------------------------------------------------------------------------------


 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan Krouk

 

Name:

Alan Krouk

 

Title:

Managing Director

 

 

 

 

By:

/s/ Barry Chung

 

Name:

Barry Chung

 

Title:

Senior Vice President

 

S-3


--------------------------------------------------------------------------------


 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ James R. Fayen

 

Name:

James R. Fayen

 

Title:

Deputy General Manager

 

S-4


--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Twenge

 

Name:

Daniel Twenge

 

Title:

Authorized Signatory

 

S-5


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Karen Hanke

 

Name:

Karen Hanke

 

Title:

Director

 

S-6


--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING, as a Lender

 

 

 

 

 

 

 

By:

/s/ Leo E. Pagarigan

 

Name:

Leo E. Pagarigan

 

Title:

General Manager

 

S-7


--------------------------------------------------------------------------------


 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Larry-Jen Yu Lai

 

Name:

Larry-Jen Yu Lai

 

Title:

SAVP & Deputy General Manager

 

S-8


--------------------------------------------------------------------------------